Exhibit 10.1

EXECUTION COPY

 

 

 

 

LOGO [g754676ex10_1logo.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 10, 2014

among

STEPAN COMPANY

as Borrower

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A.

as Syndication Agent

 

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I Definitions     1      SECTION 1.01.   Defined
Terms     1      SECTION 1.02.   Classification of Loans and Borrowings     24
     SECTION 1.03.   Terms Generally     24      SECTION 1.04.   Accounting
Terms; GAAP     24      SECTION 1.05.   Status of Obligations     25     
SECTION 1.06.   Amendment and Restatement     25    ARTICLE II The Credits    
26      SECTION 2.01.   Commitments     26      SECTION 2.02.   Loans and
Borrowings     26      SECTION 2.03.   Requests for Revolving Borrowings     27
     SECTION 2.04.   Determination of Dollar Amounts     27      SECTION 2.05.  
Swingline Loans     28      SECTION 2.06.   Letters of Credit     29     
SECTION 2.07.   Funding of Borrowings     33      SECTION 2.08.   Interest
Elections     33      SECTION 2.09.   Termination and Reduction of Commitments  
  35      SECTION 2.10.   Repayment of Loans; Evidence of Debt     35     
SECTION 2.11.   Prepayment of Loans     36      SECTION 2.12.   Fees     36     
SECTION 2.13.   Interest     37      SECTION 2.14.   Alternate Rate of Interest.
    38      SECTION 2.15.   Increased Costs     39      SECTION 2.16.   Break
Funding Payments     40      SECTION 2.17.   Taxes     40      SECTION 2.18.  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs     43      SECTION
2.19.   Mitigation Obligations; Replacement of Lenders     45      SECTION 2.20.
  Expansion Option     46      SECTION 2.21.   Judgment Currency     47     
SECTION 2.22.   Defaulting Lenders     48    ARTICLE III Representations and
Warranties     49      SECTION 3.01.   Existence and Standing     49     
SECTION 3.02.   Authorization and Validity     49      SECTION 3.03.   No
Conflict; Government Consent     50      SECTION 3.04.   Financial Statements  
  50      SECTION 3.05.   Material Adverse Change     50      SECTION 3.06.  
Taxes     50      SECTION 3.07.   Litigation     50   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page    

SECTION 3.08.

  Subsidiaries     50     

SECTION 3.09.

  ERISA     51     

SECTION 3.10.

  Accuracy of Information     51     

SECTION 3.11.

  Regulation U     51     

SECTION 3.12.

  Material Agreements     51     

SECTION 3.13.

  Subordinated Debt     51     

SECTION 3.14.

  Compliance with Environmental Laws     51     

SECTION 3.15.

  Compliance With Laws     51     

SECTION 3.16.

  Ownership of Properties     52     

SECTION 3.17.

  Plan Assets; Prohibited Transactions     52     

SECTION 3.18.

  Investment Company Act     52     

SECTION 3.19.

  Solvency     52     

SECTION 3.20.

  Anti-Corruption Laws and Sanctions     52    ARTICLE IV Conditions     52     

SECTION 4.01.

  Effective Date     52     

SECTION 4.02.

  Each Credit Event     53    ARTICLE V Affirmative Covenants     54     

SECTION 5.01.

  Financial Reporting     54     

SECTION 5.02.

  Use of Proceeds     56     

SECTION 5.03.

  Notice of Material Events     56     

SECTION 5.04.

  Conduct of Business     56     

SECTION 5.05.

  Taxes     56     

SECTION 5.06.

  Insurance     56     

SECTION 5.07.

  Compliance with Laws     56     

SECTION 5.08.

  Maintenance of Properties     57     

SECTION 5.09.

  Books and Records; Inspection     57     

SECTION 5.10.

  Addition of Subsidiary Guarantors     57     

SECTION 5.11.

  Incorporation of Financial Covenants from Material Debt Agreements     57   
ARTICLE VI Negative Covenants     58     

SECTION 6.01.

  Dividends     58     

SECTION 6.02.

  Indebtedness; Certain Limitations on Restricted Subsidiaries     58     

SECTION 6.03.

  Mergers and Consolidations     60     

SECTION 6.04.

  Sale of Assets     60     

SECTION 6.05.

  Sale and Leaseback     60     

SECTION 6.06.

  Investments     61     

SECTION 6.07.

  Guaranties     62     

SECTION 6.08.

  Liens     62   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page    

SECTION 6.09.

  Purchase of Stocks     64     

SECTION 6.10.

  Limitations on Dispositions of Stock or Indebtedness of Restricted
Subsidiaries     64     

SECTION 6.11.

  Affiliates     64     

SECTION 6.12.

  Financial Covenants     64     

SECTION 6.13.

  Scope of Business     64     

SECTION 6.14.

  Swap Agreements     64     

SECTION 6.15.

  Restrictive Agreements     65     

SECTION 6.16.

  Anti-Corruption Laws and Sanctions     65     

SECTION 6.17.

  Changes in Fiscal Year     65    ARTICLE VII Events of Default     65   
ARTICLE VIII The Administrative Agent     67    ARTICLE IX Miscellaneous     69
    

SECTION 9.01.

  Notices     69     

SECTION 9.02.

  Waivers; Amendments     71     

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver     73     

SECTION 9.04.

  Successors and Assigns     74     

SECTION 9.05.

  Survival     77     

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution     77     

SECTION 9.07.

  Severability     78     

SECTION 9.08.

  Right of Setoff     78     

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process     78     

SECTION 9.10.

  WAIVER OF JURY TRIAL     79     

SECTION 9.11.

  Headings     79     

SECTION 9.12.

  Confidentiality     79     

SECTION 9.13.

  USA PATRIOT Act     80     

SECTION 9.14.

  Interest Rate Limitation     80     

SECTION 9.15.

  No Advisory or Fiduciary Responsibility     80   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

    Page

SCHEDULES:

 

Schedule 2.01 – Commitments

 

Schedule 2.06 – Existing Letters of Credit

 

Schedule 3.08 – Subsidiaries

 

Schedule 3.14 – Environmental Matters

 

Schedule 3.16 – Ownership of Properties

 

Schedule 6.02 – Existing Debt

 

Schedule 6.15 – Restrictive Agreements

 

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption

 

Exhibit B – [Intentionally Omitted]

 

Exhibit C – Form of Increasing Lender Supplement

 

Exhibit D – Form of Augmenting Lender Supplement

 

Exhibit E – List of Closing Documents

 

Exhibit F – Form of Subsidiary Guaranty

 

Exhibit G-1 – Form of Borrowing Request

 

Exhibit G-2 – Form of Interest Election Request

 

Exhibit H – Form of Note

Exhibit I-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit I-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit I-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit I-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

 

Exhibit J – Form of Compliance Certificate

 

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of July 10,
2014 among STEPAN COMPANY, the LENDERS from time to time party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of September 20, 2012 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) extend the maturity date in respect of the
existing revolving credit facility under the Existing Credit Agreement;
(iii) re-evidence the “Obligations” under, and as defined in, the Existing
Credit Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iv) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Borrower.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company or other business
entity, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by



--------------------------------------------------------------------------------

reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company or other business entity.

“Adjusted LIBO Rate” means,. with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$125,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars and (v) any other currency (x) that is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

    

Leverage Ratio:

   Eurocurrency
Spread     ABR
Spread     Facility
Fee Rate  

Category 1:

   £ 0.25 to 1.00      0.975 %      0.000 %      0.150 % 

Category 2:

  

> 0.25 to 1.00 but

£ 0.35 to 1.00

     1.075 %      0.075 %      0.175 % 

Category 3:

  

> 0.35 to 1.00 but

£ 0.45 to 1.00

     1.150 %      0.150 %      0.225 % 

Category 4:

  

> 0.45 to 1.00 but

£ 0.55 to 1.00

     1.350 %      0.350 %      0.275 % 

Category 5:

   > 0.55 to 1.00      1.525 %      0.525 %      0.350 % 

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first full fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

3



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Restricted Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Stepan Company, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London; and in addition, with respect
to any date for the payment or purchase of, or the fixing of an interest rate in
relation to, any Non-Quoted Currency, the term “Business Day” shall also exclude
any day on which banks are not open for general business in the principal
financial center of the country of that currency and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Restricted Subsidiary” means any Restricted Subsidiary organized under
the laws of Canada or any of its provinces.

 

4



--------------------------------------------------------------------------------

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 2.14(a), the applicable Reference
Bank Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to the relevant period displayed on CDOR01 page
of the Reuters Monitor Service (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at or about 10:15 a.m.
(Toronto, Ontario time) on the Quotation Day for such Interest Period.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
the Stepan Family acting in concert, of Equity Interests representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower; or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“COF Rate” has the meaning assigned to such term in Section 2.14(a).

 

5



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Liabilities” means, at any date as of which the amount
thereof is to be determined, the amount which would be set forth as current
liabilities on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries prepared as of such date in accordance with GAAP.

“Consolidated Debt” means as of any date of determination the total amount of
all Debt (other than Off-Balance Sheet Liabilities arising from any Permitted
Supplier Financings) of the Borrower and its Restricted Subsidiaries determined
on a consolidated basis in accordance with GAAP.

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period, plus (a) to the extent deducted in computing such Consolidated Net
Income and without duplication, (i) Consolidated Interest Expense for such
period, (ii) income tax expense for such period, and (iii) other non cash
charges (including, without limitation, deferred compensation expense, stock
option expense and share-based compensation expense) for such period, minus
(b) to the extent included in computing such Consolidated Net Income and without
duplication, (i) any cash payments, excluding cash distributions under deferred
compensation plans relating to benefits previously charged to Consolidated EBIT
and fully funded through purchase of mutual funds or other securities, made
during such period in respect of non-cash charges described in clause (a)(iii)
taken in a prior period and (ii) any extraordinary gains and any non-cash items
of income for such period, all determined on a consolidated basis in accordance
with GAAP.

“Consolidated EBITDA” means Consolidated EBIT plus, to the extent deducted in
computing the Consolidated Net Income and without duplication, depreciation and
amortization expenses.

“Consolidated Interest Expense” shall mean, for any period, the sum of, without
duplication, (a) the gross interest expense of the Borrower and its Restricted
Subsidiaries deducted in the calculation of Consolidated Net Income for such
period, determined on a consolidated basis in accordance with GAAP plus
(b) payments in the nature of interest under Capital Lease Obligations and the
discount or implied interest component of Off-Balance Sheet Liabilities, in each
case, of the Borrower and its Restricted Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” shall mean the consolidated stockholder’s equity of the
Borrower and its Restricted Subsidiaries, as defined according to GAAP.

“Consolidated Tangible Assets” means, as at any date as of which the amount
thereof is to be determined, an amount equal to the amount by which (a) the
aggregate amount at which all assets of the Borrower and the Restricted
Subsidiaries would be set forth on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries prepared as of such date in accordance with
GAAP, exceeds (b) the sum of the amounts which would be set forth on such
consolidated balance sheet as (i) any surplus resulting from any write-up of
assets and (ii) the aggregate value of all patents, licenses, trade names,
trademarks, copyrights, goodwill and deferred charges (including, but not
limited to, unamortized debt discount and expenses, organizational expenses and
experimental and developmental expenses, but excluding prepaid expenses).

“Consolidated Tangible Net Worth” means the sum of the amounts set forth on the
most recently prepared consolidated balance sheet of the Borrower and its
Restricted Subsidiaries, prepared in accordance with GAAP, which appears as
(a) the par or stated value of all outstanding stock, (b) capital, paid-in and
earned surplus and (c) long term deferred tax liabilities, less the sum of
(i) any surplus resulting from any write-up of assets, (ii) goodwill, including
any amounts (however designated on such balance sheet) representing the cost of
acquisitions of Restricted Subsidiaries in excess of underlying tangible assets,
unless an appraisal of such assets made by a reputable firm of appraisers at the
time of acquisition shall indicate sufficient value to cover such excess,
(iii) any amounts by which Investments in persons appearing on the asset side of
such balance sheet exceed the lesser of cost or the proportionate share of such
corporation in the book value of the assets of such persons, provided that such
book value shall be reduced by any amounts representing restrictions on the
payment of dividends by such persons pursuant to any law, charter provision,
mortgage or indenture or, in lieu of the foregoing, any Investment may be
carried at its market value if the securities representing such Investment are
publicly traded, (iv) patents, trademarks, copyrights, leasehold improvements
not recoverable at the expiration of a lease and deferred charges (including,
but not limited to, unamortized debt discount and expense, organization
expenses, experimental and development expenses, but excluding prepaid
expenses), (v) any amounts at which shares of capital stock of the Borrower
appear on the asset side of such balance sheet, (vi) any amount of Debt not
included on the liability side of such balance sheet and (vii) other
comprehensive income or expense (as defined by GAAP), to the extent included in
subclause (a), (b) or (c) above.

“Consolidated Total Capitalization” means, at any time, the sum of
(a) Consolidated Net Worth and (b) Consolidated Debt.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance, amendment, extension or renewal
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

7



--------------------------------------------------------------------------------

“Current Indebtedness” means all Debt other than Funded Indebtedness, and,
without limitation, shall include (i) all Debt maturing on demand or within one
year after the date as of which such determination is made, (ii) final
maturities and prepayments of Debt and sinking fund payments and (iii) all other
items (including taxes accrued as estimated) which, in accordance with GAAP,
would be included as Consolidated Current Liabilities.

“Debenture” means the Debenture dated as of December 21, 2010, by and among
Stepan Canada Inc., as borrower thereunder, the Borrower, as the holder
thereunder, and Stepan Holdings LLC, entered into in connection with the
International Restructuring.

“Debt” means, with respect to any Person, without duplication,

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property);

(c) its Capital Lease Obligations;

(d) its liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) its Off-Balance Sheet Liabilities;

(f) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(g) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; and

(h) Guaranties by such Person with respect to liabilities of a type described in
any of clauses (a) through (g) hereof.

Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (h) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding

 

8



--------------------------------------------------------------------------------

obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including (i) e-mail,
(ii) e-fax, (iii) Intralinks®, ClearPar® and (iv) any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any

 

9



--------------------------------------------------------------------------------

Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., Local Time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m.,

 

10



--------------------------------------------------------------------------------

Local Time, on such date on the Reuters World Currency Page for such Foreign
Currency. In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate with respect to such Foreign Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent or, in
the event no such service is selected, such Exchange Rate shall instead be
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such Foreign Currency on the London
market at 11:00 a.m., Local Time, on such date for the purchase of Dollars with
such Foreign Currency, for delivery two Business Days later; provided, that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with the Borrower,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guaranty of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
United States of America, (ii) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (iii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(e) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Letters of Credit” means the Letters of Credit identified on Schedule
2.06.

“Existing Loans” is defined in Section 2.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

11



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located outside of the United States of America.

“Funded Indebtedness” means any liabilities or Debt secured or unsecured with a
maturity due date or expiration more than one year from any date of
determination, including Capital Leases, (i) minus long-term deferred tax
liabilities and (ii) plus Guaranties and Unfunded Liabilities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of the Debt or
obligation;

 

12



--------------------------------------------------------------------------------

(b) to advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or

(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.

In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement shall not exceed
the maximum amount of Debt that is the subject of such Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit G-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the

 

13



--------------------------------------------------------------------------------

calendar month that is one, two, three or six months thereafter, as the Borrower
may elect, or, if available to all Lenders, any other period requested by the
Borrower; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“International Restructuring” means that certain restructuring by the Borrower
and its Subsidiaries commenced on or about December 16, 2010, to consolidate
ownership of the Subsidiaries of the Borrower organized in Brazil, France,
Singapore, Germany, the United Kingdom and Poland under Stepan Canada, Inc.

“International Restructuring Transaction Documents” means the Debenture and the
other “Transaction Documents” as such term is defined in the Debenture.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which the applicable Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the applicable Screen Rate for the shortest period (for
which the applicable Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers, employees made in the ordinary course of
business), extension of credit (other than receivables and inventory arising in
the ordinary course of business) or contribution of capital by such Person;
stocks, bonds, mutual funds, partnership interests, notes, debentures or other
securities owned by such Person; any deposit accounts and certificates of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

14



--------------------------------------------------------------------------------

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, on any date, the ratio of Consolidated Debt to
Consolidated Total Capitalization.

“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such currency and Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement and (b) any Eurocurrency
Borrowing denominated in a Non-Quoted Currency and for any applicable Interest
Period, the applicable Local Screen Rate for such Non-Quoted Currency at
approximately 11:00 a.m. Toronto, Ontario time, on the Quotation Day for such
currency and Interest Period; provided that if any Local Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, that, if a LIBOR Screen Rate or a Local Screen Rate, as
applicable, shall not be available at the applicable time for the applicable
Interest Period (the “Impacted Interest Period”), then the LIBO Rate for such
currency and such Interest Period shall be the Interpolated Rate; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. It is understood and agreed
that all of the terms and conditions of this definition of “LIBO Rate” shall be
subject to Section 2.14.

“LIBOR Quoted Currency” means Dollars, euro and Pounds Sterling.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing but
excluding Operating Leases) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and

 

15



--------------------------------------------------------------------------------

delivered to, or in favor of, the Administrative Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Screen Rate” means the CDOR Screen Rate.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, property or financial condition of the Borrower and the
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any and all other Loan Documents, (c) the ability of any Loan Party
to perform any of its material obligations under the Loan Documents or (d) the
rights or remedies of the Administrative Agent and the Lenders thereunder.

“Material Debt” means Debt (other than the Loans and Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $10,000,000 (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
agreement). For purposes of determining Material Debt, the “principal amount” of
the obligations of the Borrower or any Restricted Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Material Debt Agreement” means any agreement, instrument or other document
existing as of the Effective Date and relating to any Material Debt.

“Maturity Date” means July 10, 2019.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Quoted Currency” means Canadian Dollars.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and

 

16



--------------------------------------------------------------------------------

other obligations and indebtedness (including interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Borrower and its Restricted
Subsidiaries to any of the Lenders, the Administrative Agent, the Issuing Bank
or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates under any Swap Agreement or any
Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to accounts or
notes receivable sold by such Person or any of its Subsidiaries (calculated to
include the unrecovered investment of purchasers or transferees of accounts or
any other obligation of such Person or such transferor to purchasers/transferees
of interests in accounts or notes receivable or the agent for such
purchasers/transferees), (ii) any liability under any sale and leaseback
transaction which is not a Capital Lease, (iii) any liability under any
financing lease or Synthetic Lease or “tax ownership operating lease”
transaction entered into by such Person, including any Synthetic Lease
Obligations, or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person, but excluding from this clause (iv) Operating Leases.

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee which has an original term (including any
required renewals and any renewals effective at the option of the lessor) of one
year or more.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19(b)).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as

 

17



--------------------------------------------------------------------------------

determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the Administrative Agent by
any relevant correspondent bank in respect of such amount in such relevant
currency.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A-l or
better by S&P or P-l or better by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
(whether domestic or foreign) which has a combined capital and surplus and
undivided profits of not less than $200,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

(f) in the case of investments by any Foreign Subsidiary, other investments of a
substantially similar nature and duration, and of similar credit quality, to the
investments described above to the extent made in the ordinary course of
business and permitted by the Borrower’s investment policy, and which
investments are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

“Permitted Supplier Financing” means the sale by the Borrower or any Restricted
Subsidiary of accounts receivable owing to it by (x) Colgate-Palmolive Company,
Henkel AG & Co.

 

18



--------------------------------------------------------------------------------

KGaA, The Procter & Gamble Company, Reckitt Benckiser plc, Unilever N.V., or
Unilever PLC, (y) any Subsidiaries of the Persons described in the preceding
clause (x), or (z) any Affiliates Controlled by the Persons described in the
preceding clause (x) or (y) (the “Specified Account Debtors”) or by one or more
other account debtors which customarily pay on terms longer than general market
practices (the “Non-Specified Account Debtors”), in any such case, pursuant to a
receivables purchase agreement or other customary documentation between the
Borrower and/or any Restricted Subsidiary and JPMorgan Chase Bank, National
Association or another counterparty institution (any such agreement or other
documentation, a “Receivables Purchase Agreement”), whereby the Company or such
Restricted Subsidiary, as applicable, promptly receives cash proceeds from the
counterparty institution in an amount equal to the face value of the sold
receivables net of a commercially reasonable and customary discount rate;
provided, that:

 

  (i) any such sale is a true sale with any recourse to the Company or such
Restricted Subsidiary limited to breach of representation, warranty or covenant
by the Company or such Restricted Subsidiary, as applicable, with respect to the
sold receivables;

 

  (ii) such Receivables Purchase Agreement is on customary terms for such
arrangement;

 

  (iii) no Default or Event of Default exists at the time of, or would result
from, the sale of such accounts receivable; and

 

  (iv) the aggregate face amount of all accounts receivable of the Borrower and
its Restricted Subsidiaries owing from Non-Specified Account Debtors that are
sold during any one fiscal year of the Borrower shall not exceed 10% of
Consolidated Tangible Assets as of the last day of the immediately preceding
fiscal year of the Borrower (it being understood that the limitation in this
clause (iv) shall not apply to sales of accounts receivable owing from Specified
Account Debtors).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Property” of a Person means any and al property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative

 

19



--------------------------------------------------------------------------------

Agent in accordance with market practice in such market (and if quotations would
normally be given on more than one day, then the Quotation Day will be the last
of those days)).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

(a) in relation to Loans in Canadian Dollars, as the rate at which the relevant
Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and

(b) in relation to Loans in any LIBOR Quoted Currency, as the rate at which the
relevant Reference Bank could borrow funds in the London interbank market in the
relevant currency and for the relevant period, were it to do so by asking for
and then accepting interbank offers in reasonable market size in that currency
and for that period.

“Reference Banks” means the principal London offices (or, in the case of Loans
in Canadian Dollars, the principal Toronto offices) of JPMorgan Chase Bank, N.A.
and such other banks as may be appointed by the Administrative Agent in
consultation with the Borrower. No Lender shall be obligated to be a Reference
Bank without its consent.

“Register” has the meaning set forth in Section 9.04.

“Regulation U” means Regulation U of the Board from time to time in effect and
shall include any successor or other regulation or official interpretation of
said Board relating to the extension of credit by banks, non-banks and
non-broker-dealers for the purpose of purchasing or carrying margin stocks
applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
at any time there are two or more Lenders who are not Affiliates of one another,
“Required Lenders” means at least two Lenders.

“Restricted Subsidiary” means (i) any Subsidiary of the Borrower which (a) is
organized under the laws of any state of the United States of America or under
the laws of Canada or any province thereof, (b) has substantially all of its
assets located within, and operates substantially within, the United States of
America or Canada, (c) at least 50% of the aggregate ordinary voting power to
elect a majority of the Board of Directors (or similar administrative body) of
such Subsidiary (irrespective of whether or not at the time stock of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency) represented by the issued and outstanding Equity
Interests is at the time directly or indirectly owned by the Borrower, by one or
more of its wholly-owned Restricted Subsidiaries or by the Borrower and one or
more of its wholly-owned Restricted Subsidiaries, and (d) the Borrower
designates as a Restricted Subsidiary or (ii) so long as no Default or Event of
Default shall be continuing

 

20



--------------------------------------------------------------------------------

or result therefrom at the time of such designation, any other Subsidiary of the
Borrower designated as a Restricted Subsidiary; provided, however, that the
Borrower may not subsequently change the description of any such Subsidiary
under clause (i) or clause (ii) from Restricted Subsidiary to Unrestricted
Subsidiary. Any designation of a Subsidiary as a Restricted Subsidiary pursuant
to clause (i) or (ii) of the preceding sentence shall be effected by written
notice by the Borrower to the Administrative Agent, which notice shall certify
as to the matters set forth in such clause (i) or (ii), as the case may be.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rate collectively
and individually as the context may require.

“SEC” means the United States Securities and Exchange Commission.

“Single Employer Plan” means a Plan maintained by the Borrower or ERISA
Affiliate for employees of the Borrower or any ERISA Affiliate.

“Solvent” means, in reference to any Person, that such Person will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“SPV” means any special purpose entity established in connection with the
incurrence of Off-Balance Sheet Liabilities permitted under the terms of this
Agreement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency

 

21



--------------------------------------------------------------------------------

or supplemental reserves or other requirements) established by any central bank,
monetary authority, the Board, the Financial Conduct Authority, the Prudential
Regulation Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
the applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Stepan Family” means at any time, collectively, the Estate of Mary Louise
Stepan, F. Quinn Stepan and family, Paul H. Stepan and family, Charlotte Stepan
Flanagan and family, Mary Louise Wehman and family, Alfred C. Stepan III and
family, John A. Stepan and family, Stratford E. Stepan and family, all trusts
for the benefit of the foregoing or their heirs or any one or more of them, and
Stepan Venture I and Stepan Venture II.

“Subordinated Debt” of a Person means any Debt of such Person the payment of
which is subordinated to payment of the obligations of the Borrower and/or any
Subsidiary in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any other Loan Document.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. “Subsidiary” means any
subsidiary of the Borrower.

“Subsidiary Guarantor” means each Domestic Subsidiary and each other Subsidiary
of the Borrower, in any such case, that is required to become a Subsidiary
Guarantor pursuant to Section 5.10 or, at the election of the Borrower,
otherwise becomes a party to the Subsidiary Guaranty. The Subsidiary Guarantors
on the Effective Date are identified as such in Schedule 3.08 hereto.

“Subsidiary Guaranty” means that certain Amended and Restated Guaranty in the
form of Exhibit F (including any and all supplements thereto) and executed by
each Subsidiary Guarantor, as amended, restated, supplemented or otherwise
modified from time to time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

22



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Synthetic Lease” means any so-called “synthetic”, off-balance sheet or tax
retention lease, or any other agreement for the use or possession of property
creating obligations that are not treated as a Capital Lease under GAAP but that
is treated as a financing under the Code.

“Synthetic Lease Obligations” means, collectively, the payment obligations of
the Borrower or any of its Subsidiaries pursuant to a Synthetic Lease.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfriendly Acquisition” means any Acquisition unless the board of directors (or
other person exercising similar functions) of the issuer of the securities to be
acquired shall have approved such Acquisition and recommended it to the holders
of the securities to be acquired and such approval shall not have been
withdrawn.

“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, and (ii) in the case of Multiemployer Plans, the Withdrawal Liability of
the Borrower and Subsidiaries. The interest rate for computing the present value
of all vested nonforfeitable benefits shall be the FASB ASC 715 expected
long-term rate of return on Plan assets which was used to calculate net periodic
pension cost for the period preceding the valuation date.

“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.

 

23



--------------------------------------------------------------------------------

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (e) of Section 2.17.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such

 

24



--------------------------------------------------------------------------------

notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated Debt,
the Borrower shall take or cause such other Loan Party to take all such actions
as shall be necessary to cause the Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Debt and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Debt. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such other
Subordinated Debt is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated Debt
in order that the Lenders may have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Debt.

SECTION 1.06. Amendment and Restatement. The parties to this Agreement agree
that, upon (i) the execution and delivery by each of the parties hereto of this
Agreement and (ii) satisfaction of the conditions set forth in Section 4.01, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation. All Loans made and Obligations incurred under the Existing Credit
Agreement which are outstanding on the Effective Date shall continue as Loans
and Obligations under (and, as of the Effective Date, shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent”, the “Credit Agreement” and the “Loan Documents” shall be deemed to refer
to the Administrative Agent, this Agreement and the Loan Documents, (b) the
Existing Letters of Credit which remain outstanding on the Effective Date shall
continue as Letters of Credit under (and, as of the Effective Date, shall be
governed by the terms of) this Agreement, (c) all obligations constituting
“Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Effective Date shall continue as Obligations under this
Agreement and the other Loan Documents, (d) the Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s Revolving Credit Exposure and
outstanding Revolving Loans hereunder reflect such Lender’s Applicable
Percentage of the outstanding aggregate Revolving Exposures on the Effective
Date and (e) the Borrower hereby agrees to compensate each Lender for any and
all losses, costs and expenses incurred by such Lender in connection with the
sale and assignment of any Eurocurrency Loans (including the “Eurocurrency
Loans” under the Existing Credit Agreement) and such reallocation described
above, in each case on the terms and in the manner set forth in Section 2.16
hereof.

 

25



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Prior to the Effective Date, certain loans were
previously made to the Borrower under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding loans being
hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the Borrower and each of the Lenders
agree that on the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Section 4.01 and the reallocation and other
transactions described in Section 1.06, the Existing Loans shall, as of the
Effective Date, be reevidenced as Loans under this Agreement and the terms of
the Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein, each
Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) subject to Sections
2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the Aggregate Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of Sections
2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000 (or, if such Borrowing is
denominated in a Foreign Currency, in an aggregate amount that is an integral
multiple of 100,000 and not less than 500,000 units of such currency). At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$100,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Commitment or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.06(e). Each Swingline Loan shall be in an amount that is an
integral multiple of $100,000 and not less than $500,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of five (5) Eurocurrency Revolving
Borrowings outstanding.

 

26



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request signed by the
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing and, if elected by the Administrative Agent, all
outstanding Credit Events, as of the date two (2) Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion/continuation of
any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure and, if elected by the Administrative Agent, all outstanding
Credit Events, as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

 

27



--------------------------------------------------------------------------------

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $20,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 4:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline

 

28



--------------------------------------------------------------------------------

Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Existing
Letters of Credit shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is or shall be an account party in respect of any Letter of
Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three
(3) Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed $25,000,000 and
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Revolving Credit Exposures shall not exceed the Aggregate Commitment.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is one year after the Maturity Date; provided, (i) if the Borrower requests
that any Letter of Credit have an expiration date after the Maturity Date, it is
understood and agreed that such Letter of Credit shall only be issued, amended,
renewed or extended, as applicable, if agreed to by the Issuing Bank and the
Administrative Agent in their sole discretion and (ii) to the extent that any
Letter of Credit shall have an expiration date after the Maturity Date, subject
in all cases to the immediately preceding clause (i), no later than thirty

 

29



--------------------------------------------------------------------------------

(30) days prior to the scheduled Maturity Date, the Borrower shall cash
collateralize such Letter of Credit with an expiration date after the Maturity
Date in an amount equal to 105% of the LC Exposure of such Letter of Credit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 2:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 p.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 2:00 p.m., Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with (i) to the extent such
LC Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent that such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in
an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the

 

30



--------------------------------------------------------------------------------

funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable Exchange Rates, on the date such LC
Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

31



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
Borrower. The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been

 

32



--------------------------------------------------------------------------------

reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
2:00 p.m., New York City time and (ii) in the case of each Loan denominated in a
Foreign Currency, by 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency and at such Eurocurrency
Payment office for such currency, in each case to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans (or, the
Eurocurrency Rate applicable to such Loans in the case of Loans denominated in a
Foreign Currency). If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a

 

33



--------------------------------------------------------------------------------

separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under such Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding

 

34



--------------------------------------------------------------------------------

Revolving Borrowing denominated in Dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Revolving Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least seven (7) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any

 

35



--------------------------------------------------------------------------------

error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit I. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11(a). The
Borrower shall notify the Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 1:00 p.m., Local Time, three (3) Business
Days (in the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New York
City time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or
(ii) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the Revolving Credit Exposures
(so calculated) exceeds 105% of the Aggregate Commitment, the Borrower shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate Dollar Amount of
all Revolving Credit Exposures (so calculated) to be less than or equal to the
Aggregate Commitment.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure

 

36



--------------------------------------------------------------------------------

from and including the date on which its Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Credit Exposure.
Accrued facility fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (other than
the Swingline Loans) shall bear interest at the Alternate Base Rate plus the
Applicable Rate. The Loans comprising each Swingline Borrowing shall bear
interest at the Alternate Base Rate or such other rate per annum as shall be
mutually agreed to by the Swingline Lender and the Borrower. The Loans
comprising each Eurocurrency Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

 

37



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) (A) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (B) interest
computed by reference to the CDOR Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and (ii) interest for Borrowings
denominated in Pounds Sterling shall be computed on the basis of a year of 365
days, and in each case of the foregoing clauses (i) and (ii) shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the applicable Reference Bank Rate shall be the LIBO Rate for such Interest
Period for such Eurocurrency Borrowing; provided that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the LIBO Rate for such Eurocurrency Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency, the LIBO Rate shall be equal to the cost to
each Lender to fund its pro rata share of such Eurocurrency Borrowing (from
whatever source and using whatever methodologies as such Lender may select in
its reasonable discretion, such rate, the “COF Rate”).

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

 

38



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
the LIBO Rate for such Eurocurrency Borrowing shall be the COF Rate; provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Agreed Currency into a Borrowing denominated in any other
Agreed Currency) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency), then the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of

 

39



--------------------------------------------------------------------------------

Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes, unless otherwise required by law;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be

 

40



--------------------------------------------------------------------------------

increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions on account
of Indemnified Taxes or Other Taxes been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

41



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or successor form); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or successor form), a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative

 

42



--------------------------------------------------------------------------------

Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.17 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(g) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

(h) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be

 

43



--------------------------------------------------------------------------------

deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by the Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the Borrower
takes all risks of the imposition of any such currency control or exchange
regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable and (ii) the Administrative Agent to charge Account #5156998 of the
Borrower maintained with the Administrative Agent or any other account
designated by the Borrower as the primary deposit account of the Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving

 

44



--------------------------------------------------------------------------------

Loans and participations in LC Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or Other Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

45



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.15 or (ii) the
Borrower is required to pay any Indemnified Taxes or Other Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case, in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases and all such Incremental Term Loans does not exceed $50,000,000. Upon
the Borrower’s request, such increase or tranche may be provided by one or more
Lenders (each Lender so agreeing to an increase in its Revolving Commitment, or
to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”; provided
that no Ineligible Institution may be an Augmenting Lender), selected by the
Administrative Agent, in consultation with the Borrower, and willing to increase
their existing Revolving Commitments, or to participate in such Incremental Term
Loans, or provide new Revolving Commitments, as the case may be, provided that
(i) each Augmenting Lender, shall be subject to the approval of the Borrower,
the Administrative Agent and, in the case of an increase in the Revolving
Commitments, the Issuing Bank and Swingline Lender and (ii) (x) in the case of
an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in the Revolving Commitments or
Incremental Term Loan pursuant to this Section 2.20. Increases and new Revolving
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis) with the covenants contained in Section 6.12 and (ii) the Administrative
Agent shall have received documents and opinions consistent with those delivered
on the

 

46



--------------------------------------------------------------------------------

Effective Date as to the organizational power and authority of the Borrower to
borrow hereunder after giving effect to such increase. On the effective date of
any increase in the Revolving Commitments or any Incremental Term Loans being
made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Revolving Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Revolving Lenders, each Revolving Lender’s portion of the outstanding Revolving
Loans of all the Revolving Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) except in the case of any Incremental Term
Loans, the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, shall be subject to indemnification
by the Borrower pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20. Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency

 

47



--------------------------------------------------------------------------------

and (b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 2.18, such
Lender or the Administrative Agent, as the case may be, agrees to remit such
excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to 2.12(b) shall
be adjusted in accordance with such non-Defaulting Lenders’ Applicable
Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be

 

48



--------------------------------------------------------------------------------

payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(c), and participating interests in any newly made Swingline
Loan or any such newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Existence and Standing. Each of the Borrower and the Subsidiaries
is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except in those instances in
which the failure to maintain such authority would not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.02. Authorization and Validity. The Borrower has the corporate power
and authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

49



--------------------------------------------------------------------------------

SECTION 3.03. No Conflict; Government Consent. Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or any Restricted Subsidiary or (ii) the
Borrower’s or any Restricted Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any Restricted Subsidiary is a
party or is subject, or by which it, or its property, is bound, or conflict with
or constitute a default thereunder, or result in the creation or imposition of
any Lien in, of or on the property of the Borrower or a Restricted Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Loan
Documents.

SECTION 3.04. Financial Statements. The December 31, 2013 audited consolidated
financial statements of the Borrower and the Restricted Subsidiaries heretofore
delivered to the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Borrower and the Restricted Subsidiaries at such date and the consolidated
results of their operations for the period then ended.

SECTION 3.05. Material Adverse Change. No material adverse change in the
business, financial condition or results of operations of the Borrower and the
Restricted Subsidiaries has occurred since the date of the audited financial
statements referred to in Section 3.04.

SECTION 3.06. Taxes. The Borrower and the Restricted Subsidiaries have filed all
United States federal tax returns and all other tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by the Borrower or any Subsidiary, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided. The United States income tax returns of the Borrower and the
Subsidiaries have been audited by the Internal Revenue Service through the
fiscal year ended December 31, 2009. No tax liens have been filed and no claims
are being asserted with respect to any such taxes. To the best of the Borrower’s
knowledge and belief, the charges, accruals and reserves on the books of the
Borrower and the Restricted Subsidiaries in respect of any taxes or other
governmental charges are adequate.

SECTION 3.07. Litigation. Except as disclosed in the Borrower’s financial
statements referred to in Section 3.04, there is no litigation or proceeding
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any Restricted Subsidiary which would reasonably be
expected to have a Material Adverse Effect. No material adverse change, as
evidenced by the filing of a Form 8-K, in the litigation referred to in the
Borrower’s financial statements referred to in Section 3.04 has occurred since
the Effective Date. The Borrower is not, to the best of its knowledge and belief
(i) in default with respect to any order, writ, injunction or decree of any
court or (ii) in default in any material respect under any order, regulations
(including but not limited to any environmental regulation), permit, license or
demand of any federal, state, municipal or other governmental agency, the
consequences of which would reasonably be expected to have a Material Adverse
Effect.

SECTION 3.08. Subsidiaries. Schedule 3.08 hereto contains an accurate list of
all of the presently existing Subsidiaries of the Borrower as of the Effective
Date, setting forth, among other things, their respective jurisdictions of
organization and the percentage of their respective capital stock or other
ownership interests owned by the Borrower or other Subsidiaries and whether each
Subsidiary is a

 

50



--------------------------------------------------------------------------------

Restricted Subsidiary or an Unrestricted Subsidiary. All of the issued and
outstanding shares of capital stock or other ownership interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and non
assessable.

SECTION 3.09. ERISA. The Unfunded Liabilities of all Plans do not in the
aggregate exceed $10,000,000. Each Plan complies in all material respects with
all applicable requirements of law and regulations and no ERISA Event has
occurred with respect to any Plan.

SECTION 3.10. Accuracy of Information. No information, exhibit or report
furnished by the Borrower or any Subsidiary to the Administrative Agent or to
any Lender in connection with the negotiation of the Loan Documents contained
any material misstatement of fact or omitted to state a material fact or any
fact necessary to make the statements contained therein not misleading.

SECTION 3.11. Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the book value of those assets of the Borrower and
its Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

SECTION 3.12. Material Agreements. Neither the Borrower nor any Restricted
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction that would reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Restricted Subsidiary is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement to which it is a
party, which default, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

SECTION 3.13. Subordinated Debt. The Obligations constitute senior indebtedness
which will be entitled to the benefits of the subordination provisions of all
outstanding Subordinated Debt.

SECTION 3.14. Compliance with Environmental Laws. Except as disclosed on
Schedule 3.14 or in any of the Borrower’s Form 10-K or Form 8-K filings filed
with the Securities and Exchange Commission on or before the Effective Date, the
Borrower and its Restricted Subsidiaries comply with all applicable Federal,
state and local laws, statutes, rules, regulations and ordinances relating to
public health, safety or the environment including, without limitation, relating
to releases, discharges, emissions or disposals to air, water, land or ground
water, to the withdrawal or use of ground water, to the use, handling or
disposal of polychlorinated biphenyls (PCBs), asbestos or urea formaldehyde, to
the treatment, storage, disposal or management of hazardous substances
(including, without limitation, petroleum, its derivatives, by products or other
hydrocarbons), to exposure to toxic, hazardous or other controlled, prohibited
or regulated substances, to the transportation, storage, disposal, management or
release of gases or liquid substances, in each case the failure to comply with
which would reasonably be expected to have a Material Adverse Effect. Except as
disclosed on Schedule 3.14 or in any of the Borrower’s Form 10-K or Form 8-K
filings filed with the Securities and Exchange Commission on or before the
Effective Date, the Borrower does not know of any liability of the Borrower or
any Restricted Subsidiary under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986 (42 U.S.C. Section 9601 et seq.) which would
reasonably be expected to have a Material Adverse Effect.

SECTION 3.15. Compliance With Laws. Excluding environmental laws, statutes,
rules, regulations and ordinances covered in Section 3.14, the Borrower and its
Restricted Subsidiaries have complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their

 

51



--------------------------------------------------------------------------------

respective Property, except for any failure to comply with any of the foregoing
which would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.16. Ownership of Properties. Except as set forth on Schedule 3.16, on
the Effective Date, the Borrower and its Restricted Subsidiaries will have good
title, free of all Liens other than those permitted by Section 6.08, to all of
the Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Restricted Subsidiaries.

SECTION 3.17. Plan Assets; Prohibited Transactions. The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Loans
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

SECTION 3.18. Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 3.19. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, the Borrower and its Restricted Subsidiaries,
taken as a whole, are, as of such date, Solvent.

SECTION 3.20. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate Anti-Corruption Laws or
applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto (which, for the avoidance of doubt, shall include each “Lender”
party to the Existing Credit Agreement) either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) each initial Subsidiary Guarantor, if
any, either (A) a counterpart of the Subsidiary Guaranty

 

52



--------------------------------------------------------------------------------

signed on behalf of such Subsidiary Guarantor or (B) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of the Subsidiary Guaranty)
that such Subsidiary Guarantor has signed a counterpart of the Subsidiary
Guaranty.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of H. Edward Wynn, Vice President, General Counsel and Secretary of the
Loan Parties, and of Jones Day, special counsel for the Loan Parties, in each
case, in form and substance reasonably satisfactory to the Administrative Agent.
The Borrower hereby requests such counsel to deliver such opinions.

(c) [Reserved].

(d) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) satisfactory
financial statement projections through and including the Borrower’s 2018 fiscal
year on an annual basis, together with such information as the Administrative
Agent and the Lenders shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections).

(e) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (other than the representations and warranties set forth in Sections
3.05 and 3.07, which shall be true and correct only as of the Effective Date and
as of the effective date of any increase in the Revolving Commitments or any
tranche of Incremental Term Loan pursuant to Section 2.20) shall be true and
correct on and as of

 

53



--------------------------------------------------------------------------------

the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent (and the
Administrative Agent shall then promptly provide to the Lenders):

(a) Annual Reports and Financial Statements. As soon as reasonably possible, and
in any event within 90 days after the close of each fiscal year of the Borrower,
(1) the balance sheet of the Borrower and the Restricted Subsidiaries as of the
end of such fiscal year, setting forth in comparative form the corresponding
figures as of the end of the preceding fiscal year, and (2) the statements of
income, stockholders’ equity and cash flows of the Borrower and the Restricted
Subsidiaries for such fiscal year, setting forth in comparative form the
corresponding figures for the preceding fiscal year. Such balance sheet and
statements shall be prepared in reasonable detail and in accordance with GAAP
and shall be prepared on a consolidated basis under the circumstances set forth
in the first paragraph following subsection (i) of this Section 5.01; and such
balance sheets and statements shall be accompanied by an opinion of independent
public accountants of recognized national standing acceptable to the Lenders,
which opinion (i) shall state that such financial statements were prepared in
accordance with GAAP and (ii) shall be issued without a “going concern” or like
qualification, or exception and without any qualification or exception as to the
scope of such audit. The Borrower agrees to supply you promptly with a copy of
any letter, certificate or other writing supplied by its independent public
accountants to any other person pertaining to whether such accountants have
cause to believe that there has been any default by the Borrower under any other
agreement or evidence of Debt.

(b) Quarterly Financial Statements. As soon as reasonably possible, and in any
event within 60 days after the close of each of the first three fiscal quarters
of the Borrower, (1) the balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of such quarter, setting forth in comparative form
the corresponding figures for the corresponding quarter of the preceding fiscal
year, and (2) the income and stockholders’ equity and cash flows statements of
the Borrower and Restricted Subsidiaries for such quarter and for the portion of
the fiscal year ended with such quarter, setting forth in comparative form the
corresponding figures for the corresponding periods of the preceding fiscal
year, all in reasonable detail (and prepared on a consolidated basis under the
circumstances set forth in the first

 

54



--------------------------------------------------------------------------------

paragraph following subsection (i) of this Section 5.01) and certified as
complete and correct by a principal financial officer of the Borrower.

(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower substantially in the form attached hereto as Exhibit J
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01, 6.02, 6.04, 6.06, 6.08 and 6.12 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate.

(d) ERISA Matters. During each fiscal year, within 30 days of receipt, a
statement of the Unfunded Liabilities of each Plan, certified as correct by an
actuary enrolled under ERISA.

(e) ERISA Events. As soon as possible and in any event within 10 days after the
Borrower knows that any ERISA Event has occurred with respect to any Plan, a
statement, signed by a Financial Officer, describing said ERISA Event and the
action which the Borrower proposes to take with respect thereto.

(f) Shareholder Reports. Promptly upon the furnishing thereof to the
shareholders of the Borrower, copies of all financial statements, reports and
proxy statements so furnished.

(g) SEC Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any Restricted Subsidiary files with the Securities and Exchange
Commission.

(h) Updated Schedules. Promptly after the end of each fiscal quarter revised
Schedules to this Agreement if there are any additions or deletions to those
Schedules.

(i) Additional Information. Such other information (including non financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

If, and so long as, the Borrower has (i) one or more Restricted Subsidiaries,
the financial statements referred to in subsections (a) and (b) of this
Section 5.01 shall be on a consolidated basis prepared in accordance with GAAP,
or (ii) one or more Unrestricted Subsidiaries, the Borrower shall deliver to the
Administrative Agent, promptly after receipt thereof, copies of balance sheets
and income and surplus and cash flows statements of each such Subsidiary,
prepared in accordance with GAAP, which are not included in the financial
statements furnished pursuant to subsection (a) of this Section 5.01, in the
form delivered to the Borrower for the fiscal year of each such Subsidiary.

Consolidated financial information required to be delivered pursuant to
subsections (a) and (b) above in respect of the Borrower and its consolidated
Subsidiaries shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Lenders that such information has been posted on
the Borrower’s website on the Internet at the website address listed on the
signature pages hereof, at www.sec.gov or at another website identified in such
notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 5.01(c)
and (ii) the Borrower shall deliver paper copies of the information referred to
in subsections (a) and (b) of this Section 5.01 to any Lender which requests
such delivery.

 

55



--------------------------------------------------------------------------------

SECTION 5.02. Use of Proceeds. The Borrower will, and will cause each Restricted
Subsidiary to, use the proceeds of the Loans and LC Disbursements to finance
Acquisitions, other than Unfriendly Acquisitions, and for working capital and
general corporate purposes. The Borrower will not, nor will it permit any
Restricted Subsidiary to, use any of the proceeds of the Loans to purchase or
carry any “margin stock” (as defined in Regulation U). The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.03. Notice of Material Events. The Borrower will, and will cause each
Restricted Subsidiary to, give prompt notice in writing to the Lenders of the
occurrence of any Default and of any other development, financial or otherwise,
which would reasonably be expected to have a Material Adverse Effect within five
days after the Borrower’s senior management shall have the knowledge that an
event constituting a Default or such a development has occurred.

SECTION 5.04. Conduct of Business. The Borrower will, and will cause each
Restricted Subsidiary to, carry on and conduct its business in the fields of
manufacturing, developing, producing and selling products which are primarily in
the chemical field and to do all things necessary to remain duly incorporated,
validly existing and in good standing as a domestic corporation in its
jurisdiction of incorporation and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted except on
those instances in which the failure to maintain all such authority does not
materially adversely affect the business of the Borrower and the Restricted
Subsidiaries taken as a whole.

SECTION 5.05. Taxes. The Borrower will, and will cause each Restricted
Subsidiary to, pay when due all taxes, assessments and governmental charges and
levies upon it or its income, profits or property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside.

SECTION 5.06. Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all their property in such amounts and covering such risks as is
consistent with sound business practice, and the Borrower will furnish to any
Lender upon request full information as to the insurance carried.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
except to the extent that such laws, rules, regulations, orders, writs,
judgments, decrees or awards (or the application of any thereof to the Borrower
or a Restricted Subsidiary thereof) are being contested by the Borrower by
appropriate proceedings, provided that neither the Borrower nor any Restricted
Subsidiary shall be required to maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted in those
instances where the failure to maintain all such authority does not materially
adversely affect the business or condition of the Borrower and the Restricted
Subsidiaries taken as a whole. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

56



--------------------------------------------------------------------------------

SECTION 5.08. Maintenance of Properties. The Borrower will, and will cause each
Restricted Subsidiary to, do all things necessary to maintain, preserve, protect
and keep its properties in good repair, working order and condition, and make
all necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times except
to the extent that compliance with this Section 5.08 is made impossible by fire,
flood, earthquakes, storm, natural disaster, strikes, accidents, inability to
secure labor or other causes beyond the control of the Borrower and the
Restricted Subsidiaries.

SECTION 5.09. Books and Records; Inspection. The Borrower will, and will cause
each of its Restricted Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Restricted Subsidiary to, permit the Lenders, by their
respective representatives and agents, to inspect any of the properties,
corporate books and financial records of the Borrower and each Restricted
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Restricted Subsidiary, and to discuss
the affairs, finances and accounts of the Borrower and each Restricted
Subsidiary with, and to be advised as to the same by, their respective officers
at such reasonable times and intervals as the Lenders may designate.

SECTION 5.10. Addition of Subsidiary Guarantors. (i) As promptly as possible but
in any event within thirty (30) days after any Domestic Subsidiary (other than
any SPV) becomes a Restricted Subsidiary of the Borrower (or such later date as
may be agreed to by the Administrative Agent) and (ii) concurrently with the
designation of any Subsidiary as a guarantor under any other Debt of the
Borrower, the Borrower shall cause each such Subsidiary to deliver to the
Administrative Agent a duly executed copy of the Subsidiary Guaranty (or
supplement thereto) pursuant to which such Subsidiary agrees to be bound by the
terms and provisions of the Subsidiary Guaranty, and such Subsidiary Guaranty
(or supplement thereto) shall be accompanied by appropriate officer’s
certificates, resolutions, organizational documents and legal opinions of
counsel as the Administrative Agent may reasonably request, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
Notwithstanding the foregoing, Stepan Holdings LLC, a Delaware limited liability
company, shall not be required to be a Subsidiary Guarantor so long as (x) it
has no operations other than holding the Equity Interests of Stepan Canada,
Inc., a company organized under the laws of Canada, no material property or
assets other than the Equity Interests of one or more Foreign Subsidiaries, and
no Debt or material liabilities or financial obligations, except, in each case,
as contemplated by the International Restructuring Transaction Documents, (y) it
has not been designated as a guarantor of any other Debt of the Borrower and
(z) delivery of the Subsidiary Guaranty could result in the repatriation to the
Borrower of a Foreign Subsidiary’s accumulated and undistributed earnings and
profits under Section 956 of the Code as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

SECTION 5.11. Incorporation of Financial Covenants from Material Debt
Agreements. For purposes hereof: (a) the net worth, interest coverage and
leverage financial covenants of each Material Debt Agreement (together with
related definitions and ancillary provisions) are incorporated (and upon
execution of any future Material Debt Agreement, shall automatically be
incorporated) by reference herein (mutatis mutandis); (B) if other lenders or
creditors are parties to any Material Debt Agreement, then references therein to
the lenders or creditors shall be deemed references to the Lenders hereunder;
and (C) for any such financial covenant applying only when any loan, other
extension of credit, obligation or commitment under the Material Debt Agreement
is outstanding, that financial covenant shall be deemed to apply hereunder at
any time the Borrower has any obligation (whether absolute or contingent) under
this Agreement. Notwithstanding the foregoing, if the incorporation of any
provision by reference from any Material Debt Agreement would result in the
violation by the Borrower of the terms of that Material Debt Agreement, or be in
violation of any law, rule or regulation (as

 

57



--------------------------------------------------------------------------------

interpreted by any court of competent jurisdiction), then this Agreement shall
not incorporate that provision.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Dividends. The Borrower will not declare or pay, or set apart any
funds for the payment of, any dividends (other than dividends payable in common
stock of the Borrower) on any shares of capital stock of any class of the
Borrower, or apply any of its funds, property or assets to, or set apart any
funds, property or assets for, the purchase, redemption or other retirement of,
or make any other distribution, by reduction of capital or otherwise, in respect
of, any shares of capital stock of any class of the Borrower (collectively
referred to as “Restricted Payments”), unless, immediately after giving effect
to such action, the sum of:

(a) the amounts declared and paid or payable as, or set apart for, dividends
(other than dividends paid or payable in common stock of the Borrower) on, or
distributions (taken at cost to the Borrower or fair value at time of
distribution, whichever is higher) in respect of, all shares of capital stock of
all classes of the Borrower subsequent to December 31, 2013, and

(b) the excess, if any, of the amounts applied to, or set apart for, the
purchase, redemption or retirement of all shares of capital stock of all classes
of the Borrower subsequent to December 31, 2013, over the sum of (i) such
amounts as shall have been received as the net cash proceeds of sales of shares
of capital stock of all classes of the Borrower subsequent to December 31, 2013,
plus (ii) the aggregate principal amount of all indebtedness of the Borrower and
its Subsidiaries converted into or exchanged for shares of capital stock of the
Borrower subsequent to December 31, 2013; for the avoidance of doubt, in no
event shall the amount under this clause (b) be less than zero; will not be in
excess of (x) $100,000,000 plus (or minus in the case of a deficit) (y) 100% of
the quarterly consolidated net income of the Borrower and its Restricted
Subsidiaries (commencing with the first fiscal quarter ending September 30,
2014). The foregoing provisions of this Section 6.01 to the contrary
notwithstanding (i) the Borrower may pay any dividend within 90 days of the date
of its declaration if, on the date of declaration, such dividend could properly
have been paid within the limitations of this Section 6.01 and (ii) the Borrower
may pay regular dividends on or make payments or purchases required to be made
at the time when made by the terms of any sinking fund, purchase fund or
mandatory redemption requirement in respect of any outstanding shares of
preferred stock of the Borrower originally issued for cash but all amounts so
paid or applied pursuant to clauses (i) and (ii) above shall be included in any
subsequent computation of Restricted Payments under this Section 6.01. The
Borrower will not declare any dividend payable more than 90 days after the date
of declaration thereof. The Borrower will not declare any dividend if a Default
shall have occurred and be continuing.

SECTION 6.02. Indebtedness; Certain Limitations on Restricted Subsidiaries.

(a) Indebtedness. The Borrower will not, nor will it permit any Restricted
Subsidiary to, create, incur, issue, assume, permit to exist or become or be
liable, contingently or otherwise, in respect of any Debt other than:

 

58



--------------------------------------------------------------------------------

(i) the Obligations;

(ii) Debt existing on the date hereof and set forth on Schedule 6.02;

(iii) Guaranties permitted under Section 6.07;

(iv) unsecured Current Indebtedness arising in the ordinary course of business;

(v) Debt represented by dividends declared as permitted by Section 6.01, but not
yet paid;

(vi) unsecured Current Indebtedness for borrowed money;

(vii) Current Indebtedness representing amounts payable within one year in
respect of any Funded Indebtedness permitted by this Section 6.02(a);

(viii) Debt arising under any International Restructuring Transaction Document;

(ix) additional Debt (whether Current Indebtedness or Funded Indebtedness) so
long as after giving effect to the incurrence of such Debt the Borrower would be
in compliance with Section 6.12(b) as of the last day of the most recently ended
fiscal quarter determined on a pro forma basis reasonably acceptable to the
Administrative Agent; and

(x) Debt constituting Off-Balance Sheet Liabilities arising in connection with
Permitted Supplier Financings;

provided, however, that in no event shall the aggregate outstanding Debt of all
Restricted Subsidiaries that are not Guarantors (other than Canadian Restricted
Subsidiaries or Debt described in the preceding clause (viii)) exceed 15% of
Consolidated Tangible Assets at any time.

(b) Certain Limitations on Restricted Subsidiaries. Without limiting the
applicability of the other covenants herein, the Borrower will not cause, suffer
or permit any Restricted Subsidiary to:

(i) issue or sell any shares of its capital stock or securities convertible into
such capital stock except (a) issuance or sale of directors’ qualifying shares,
(b) issuance or sale to the Borrower or to any wholly-owned Restricted
Subsidiary and (c) issuance or sale of additional shares of stock of any such
Subsidiary to any holders thereof entitled to receive or purchase such
additional shares through the declaration of a stock dividend or through the
exercise of preemptive rights; or

(ii) sell, assign, transfer or otherwise dispose of any shares of capital stock
of any class of any other Restricted Subsidiary, or any other security of, or
any Debt owing to it by, any other Restricted Subsidiary (except in each case to
the Borrower or to a wholly-owned Restricted Subsidiary) unless such sale,
assignment, transfer or other disposition shall meet all the conditions set
forth in Section 6.10 which would be applicable to a similar disposition made by
the Borrower; or

(iii) consolidate with or merge into any other Person or permit any other
corporation to merge into it, except a merger into or consolidation with (a) the
Borrower, (b) any wholly-owned Restricted Subsidiary or (c) any other Person if,
immediately thereafter, the surviving Person

 

59



--------------------------------------------------------------------------------

shall be a Restricted Subsidiary and the Borrower shall be in full compliance
with all the terms and provisions of this Agreement; or

(iv) sell, lease, transfer or otherwise dispose of all or any substantial part
of its property and assets except (a) to the Borrower or any wholly-owned
Restricted Subsidiary or (b) in the case of a sale to any other Person, in
compliance with all applicable requirements of Section 6.11 and Section 6.04; or

(v) make any Investments or commitments to make Investments except as expressly
permitted by Section 6.06.

Any Person which becomes a Restricted Subsidiary after the Effective Date shall
for all purposes of this Section 6.02 be deemed to have created, assumed or
incurred, at the time it becomes a Restricted Subsidiary, all Debt of such
corporation existing immediately after it becomes a Restricted Subsidiary.

SECTION 6.03. Mergers and Consolidations. The Borrower will not consolidate with
or merge into any other Person, or permit any other Person to merge into the
Borrower, unless (a) the surviving or continuing Person shall be the Borrower,
and (b) no Default shall exist at the time of, or result from, such merger or
consolidation, and (c) after giving effect to such consolidation or merger the
Borrower would be in compliance with Section 6.12(b) as of the last day of the
most recently ended fiscal quarter determined on a pro forma basis reasonably
acceptable to the Administrative Agent.

SECTION 6.04. Sale of Assets. The Borrower will not, nor will it permit any
Restricted Subsidiary to, lease, sell or otherwise dispose of all, or a
substantial portion of, its property, assets or business to any other Person
except for:

(a) sales of inventory in the ordinary course of business;

(b) in addition to sales of inventory permitted by Section 6.04(a), the Borrower
and the Restricted Subsidiaries may sell, lease and otherwise dispose of
property, assets and businesses including the Phthalic Anhydride Line; provided
that, after giving effect to any such sale, lease or other disposition, the
aggregate fair market value of all property, assets and businesses (other than
inventory sold in the ordinary course of business and excluding the Phthalic
Anhydride Line) sold, leased or otherwise disposed of by the Borrower and the
Restricted Subsidiaries during any one fiscal year of the Borrower shall not
exceed 15% of Consolidated Tangible Assets as of the last day of the immediately
preceding fiscal year of the Borrower. Notwithstanding the above referenced
annual limitation on the fair market value of all assets sold, leased or
disposed of, excluding the Phthalic Anhydride Line, the aggregate amount of all
assets, sold leased or otherwise disposed of pursuant to this Section 6.04 after
the Effective Date shall not exceed $100,000,000 on a cumulative basis.

Notwithstanding the foregoing, the Borrower will not, nor will it permit any
Restricted Subsidiary to, sell or otherwise dispose of any notes receivable or
accounts receivable, with or without recourse, except for Permitted Supplier
Financings.

SECTION 6.05. Sale and Leaseback. The Borrower will not, nor will it permit any
Restricted Subsidiary to enter into any arrangement, directly or indirectly,
with any Person whereby the Borrower or any Restricted Subsidiary shall sell or
transfer any manufacturing plant or equipment owned or acquired by the Borrower
or any Restricted Subsidiary and then or thereafter rent or lease, as lessee,
such property or any part thereof, or other property which the Borrower or any
Restricted Subsidiary, as the case may be, intends to use for substantially the
same purpose or purposes as the property being sold or transferred, unless
(a) the lease covering such property shall be for a term of not less than three
years

 

60



--------------------------------------------------------------------------------

and (b) the Borrower could then incur Funded Indebtedness pursuant to
Section 6.02(a)(viii) in an amount not less than the capitalized value of the
rentals payable by the Borrower or any Restricted Subsidiary, as the case may
be, under such lease determined in accordance with GAAP.

SECTION 6.06. Investments. The Borrower will not, nor will it permit any
Restricted Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:

(a) Permitted Investments;

(b) [Reserved];

(c) demand deposit accounts maintained in the ordinary course of business;

(d) loans or advances made by the Borrower or any Restricted Subsidiary to its
employees consistent with past practices (including loans to employees for
relocation and housing purchases, travel and entertainment expenses and similar
purposes) up to a maximum of $5,000,000 in the aggregate at any one time
outstanding;

(e) Investments made by (i) a Restricted Subsidiary in the Borrower or another
Restricted Subsidiary and (ii) the Borrower in a Restricted Subsidiary; provided
if at the time of making any such Investment the ratio of Consolidated Debt to
Consolidated EBITDA exceeded 2.50 to 1.00 as of the last day of the most
recently completed fiscal quarter for the four fiscal quarter period then ended,
such Investment, together with other Investments made after December 31, 2013 by
the Borrower or any Restricted Subsidiary that is a Subsidiary Guarantor in, and
Guaranties of dividends, Debt or other obligations of, Restricted Subsidiaries
that are not Guarantors (other than Canadian Restricted Subsidiaries) (all such
Investments to be taken at the cost thereof at the time of making such
Investment without allowance for any subsequent write offs or appreciation or
depreciation thereof, but less any amount repaid or recovered on account of
capital or principal), shall not on the date of the making of such Investment or
Guaranty (on a pro forma basis reasonably acceptable to the Administrative Agent
and after giving effect to such Investment or Guaranty) exceed 20% of
Consolidated Tangible Assets as of the last day of such four fiscal quarter
period;

(f) additional Investments made by the Borrower or a Restricted Subsidiary
(including, without limitation, in any Subsidiary which is not a Restricted
Subsidiary); provided, however, that notwithstanding any of the foregoing, the
Borrower will not, nor will it permit any Restricted Subsidiary to make any
Investment pursuant to this clause (f), or any commitment to any Investment
pursuant to this clause (f), if immediately after giving effect to any such
proposed Investment, whether made before or after the Effective Date, the
aggregate amount of all of the Investments made by the Borrower or a Restricted
Subsidiary pursuant to this clause (f) after December 31, 2013 (all such
Investments to be taken at the cost thereof at the time of making such
Investment without allowance for any subsequent write offs or appreciation or
depreciation thereof, but less any amount repaid or recovered on account of
capital or principal), shall exceed 30% of the Consolidated Tangible Net Worth
plus long-term deferred tax liabilities of the Borrower and its Restricted
Subsidiaries calculated as of the last day of the most recently completed fiscal
quarter on a pro forma basis reasonably acceptable to the Administrative Agent
after giving effect to such Investment; and

(g) Investments undertaken in connection with the International Restructuring
pursuant to the International Restructuring Transaction Documents.

 

61



--------------------------------------------------------------------------------

SECTION 6.07. Guaranties. The Borrower will not, nor will it permit any
Restricted Subsidiary to, guarantee any dividend, or guarantee any obligation or
Debt of, or enter into or remain liable upon any Guaranty of any other Person,
other than (i) Guaranties of an obligation or Debt of the Borrower or a
Restricted Subsidiary which the Borrower or such Subsidiary shall be authorized
to incur pursuant to the provisions of this Agreement (exclusive of Guaranties
described in clause (iii) of this Section 6.07) and Guaranties of obligations or
Debt secured by mortgages or Liens permitted under clauses (b), (c) and (d) of
Section 6.08, (ii) Guaranties incurred in the ordinary course of business of the
Borrower or of a Restricted Subsidiary, (iii) Guaranties by the Borrower of Debt
to the extent such Guaranty would be permitted to be incurred under
Section 6.02(a)(viii) and (iv) Guaranties evidenced by the Subsidiary Guaranty;
provided that (x) Guaranties by the Borrower or any Restricted Subsidiary of
obligations of Restricted Subsidiaries that are not Guarantors (other than
Canadian Restricted Subsidiaries and other than Guaranties in conjunction with
the International Restructuring) shall be permitted under this Section 6.07
solely to the extent otherwise permitted under Section 6.06(e) or (g), and
(y) the Borrower shall not at any time permit any Subsidiary to guarantee any
other Debt of the Borrower unless and until such Subsidiary has become a
Subsidiary Guarantor in accordance with the terms of Section 5.10 hereof.

SECTION 6.08. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create or incur or suffer to be created or incurred or to exist
any mortgage, Lien, security interest, charge or encumbrance of any kind on, or
pledge of, any property or assets of any kind, real or personal, tangible or
intangible, of the Borrower or any such Restricted Subsidiary, whether owned
before or after the Effective Date, or acquire or agree to acquire any property
or assets of any kind under a conditional sale agreement or other title
retention agreement or file or permit the filing of any financing statement
under the Uniform Commercial Code in effect in the relevant jurisdiction or
other similar notice under any other similar statute without equally and ratably
securing this Agreement; provided, however, that the provisions of this
Section 6.08 shall not prevent or restrict the creation, incurring or existence
of any of the following:

(a) any mortgage, lien, security interest, charge or encumbrance on, or pledge
of, any property or assets of any Restricted Subsidiary to secure Debt owing by
it to the Borrower or a wholly-owned Restricted Subsidiary;

(b) purchase money mortgages or other liens on real property (including
leaseholds) and fixtures thereon, acquired by the Borrower or any Restricted
Subsidiary, to secure the purchase price of such property (or to secure Debt
incurred solely for the purpose of financing the acquisition of any such
property to be subject to such mortgage or other lien), or mortgages or other
liens existing on any such property at the time of acquisition of such property
by the Borrower or by Restricted Subsidiary, whether or not assumed, or any
mortgage or Lien on real property of Restricted Subsidiary, provided that at the
time of the acquisition of the property by the Borrower or a Restricted
Subsidiary, or at the time of the acquisition of the Restricted Subsidiary by
the Borrower, as the case may be, (i) the principal amount of the Debt secured
by each such mortgage or Lien, plus the principal amount of all other
indebtedness secured by mortgages or Liens on the same property, shall not
exceed 75% of the fair value thereof (without deduction of the Debt secured by
mortgages or Liens on such property) at the time of the acquisition thereof by
the Borrower or Restricted Subsidiary, whichever is the lesser, (ii) every
mortgage or Lien shall apply only to the property originally subject thereto and
fixed improvements constructed thereon;

(c) refundings or extensions of the mortgages or Liens permitted in the
foregoing subsection 6.08(b) for amounts not exceeding the principal amounts of
the indebtedness so refunded or extended at the time of the refunding or
extension thereof, and applying only to the same property theretofore subject to
the same and fixed improvements constructed thereon;

 

62



--------------------------------------------------------------------------------

(d) the owning or acquiring or agreeing to acquire machinery or equipment useful
for the business of the Borrower or any Restricted Subsidiary subject to or upon
chattel mortgages or conditional sale agreements or other title retention
agreements;

(e) deposits, liens or pledges to enable the Borrower or any Restricted
Subsidiary to exercise any privilege or license, or to secure payments of
workmen’s compensation, unemployment insurance, old age pensions or other social
security, or to secure the performance of bids, tenders, contracts (other than
for the payment of money) or leases to which the Borrower or any Restricted
Subsidiary is a party, or to secure public or statutory obligations of the
Borrower or any Restricted Subsidiary, or to secure surety, stay or appeal bonds
to which the Borrower or any Restricted Subsidiary is a party, but, as to all of
the foregoing, only if the same shall arise and continue in the ordinary course
of business; or other similar deposits or pledges made and continued in the
ordinary course of business;

(f) mechanic’s, workmen’s, repairmen’s or carriers’ Liens, but only if arising,
and only so long as continuing, in the ordinary course of business; or other
similar Liens arising and continuing in the ordinary course of business; or
deposits or pledges in the ordinary course of business to obtain the release of
any such Liens;

(g) Liens arising out of judgments or awards against the Borrower or any
Restricted Subsidiary with respect to which the Borrower or such Restricted
Subsidiary shall in good faith be prosecuting an appeal or proceedings for
review; or liens incurred by the Borrower or any such Restricted Subsidiary for
the purpose of obtaining a stay or discharge in the course of any legal
proceeding to which the Borrower or such Restricted Subsidiary is a party;

(h) Liens for taxes not yet subject to penalties for non payment or contested in
good faith where adequate reserves have been set aside, or minor survey
exceptions, or minor encumbrances, easements or reservations of, or rights of
others for, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real properties, which encumbrances, easements, reservations, rights and
restrictions do not in the aggregate materially detract from the value of said
properties or materially impair their use in the operation of the business of
the Borrower or of such Restricted Subsidiary owning the same;

(i) Liens in favor of the United States of America or any department or agency
thereof or in favor of a prime contractor under a United States Government
contract, and resulting from the acceptance of progress or partial payments
under United States Government contracts or subcontracts thereunder;

(j) inchoate liens arising under the ERISA to secure contingent liabilities;

(k) any arrangement permitted by Section 6.05; and

(l) Liens (if any) arising in connection with Permitted Supplier Financings and
financing statements filed under the Uniform Commercial Code evidencing sales of
accounts receivable made pursuant to Permitted Supplier Financings;

provided, however, that (i) the aggregate fair market value of all Property
subject to Liens permitted by Sections 6.08(b), (c) and (d) shall not exceed an
amount equal to 15% of Consolidated Tangible Net Worth plus long-term deferred
tax liabilities and (ii) the aggregate unpaid principal amount of all Debt of
the Borrower or any Restricted Subsidiary secured pursuant to the provisions of
Sections 6.08(b), (c) and (d) shall not at any time exceed 30% of Consolidated
Tangible Net Worth plus long-term deferred tax liabilities; provided, further,
that no Property of the Borrower, any Guarantor or any Canadian Restricted

 

63



--------------------------------------------------------------------------------

Subsidiary shall be pledged to secure any obligations of any Unrestricted
Subsidiary or any Restricted Subsidiary that is not a Guarantor (other than in
connection with the International Restructuring).

SECTION 6.09. Purchase of Stocks. The Borrower will not, nor will it permit any
Restricted Subsidiary to extend credit to others for the purpose of purchasing
or carrying any “margin stock” (as defined in Regulation U) or use any of the
proceeds of the loans made under this Agreement (a) to purchase or carry any
“margin stock” if, after giving effect to such purchase, more that 25% of the
book value of the consolidated assets of the Borrower and the Restricted
Subsidiaries subject to Section 6.04 or Section 6.08 consist of “margin stock”
or (b) to acquire any security in any transaction which is subject to Sections
13 and 14 of the Securities Exchange Act of 1934, as amended.

SECTION 6.10. Limitations on Dispositions of Stock or Indebtedness of Restricted
Subsidiaries. The Borrower will not sell, assign, transfer or otherwise dispose
of (except to a wholly-owned Restricted Subsidiary) any shares of capital stock
of any class of any Restricted Subsidiary, or any other security of, or any Debt
owing to it by, any such Restricted Subsidiary, unless (i) all of the capital
stock and other securities and the entire Debt of such Restricted Subsidiary at
the time owned by the Borrower and by all its other Restricted Subsidiaries
shall be sold, assigned, transferred or otherwise disposed of, at the same time,
for cash, (ii) such Restricted Subsidiary shall not, at the time of such sale,
assignment, transfer or other disposition, own either (a) any shares of capital
stock of any class or any other security or any Debt of any other Restricted
Subsidiary of the Borrower which is not being simultaneously disposed of as
permitted by this Section 6.10 or (b) any Debt of the Borrower, and (iii) such
sales, assignment or transfer is permitted by Section 6.03 or Section 6.04
hereof.

SECTION 6.11. Affiliates. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in connection with the
International Restructuring or in the ordinary course of business and pursuant
to the reasonable requirements of the Borrower’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Restricted Subsidiary than the Borrower or such Restricted Subsidiary would
obtain in a comparable arms-length transaction.

SECTION 6.12. Financial Covenants.

(a) Minimum Interest Coverage Ratio. The Borrower will not permit the ratio of
Consolidated EBIT to Consolidated Interest Expense for each period of four
consecutive fiscal quarters (calculated as at the end of each fiscal quarter for
the four consecutive fiscal quarters then ended) to be less than 1.75 to 1.00.

(b) Maximum Leverage Ratio. The Borrower will not at any time permit the
Leverage Ratio to exceed 60%.

(c) Maintenance of Net Worth. The Borrower will not permit Consolidated Net
Worth to be less than $325,000,000.

SECTION 6.13. Scope of Business. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower and its Restricted
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

SECTION 6.14. Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into

 

64



--------------------------------------------------------------------------------

to hedge or mitigate risks to which the Borrower or any Restricted Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Restricted Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.

SECTION 6.15. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.15 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to the International Restructuring
Transaction Documents and (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder.

SECTION 6.16. Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 6.17. Changes in Fiscal Year. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, change its fiscal year from the basis in
effect on the Effective Date.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made;

 

65



--------------------------------------------------------------------------------

(d) (i) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04 (with respect to the Borrower’s
existence), 5.09, 5.10 or 5.11 or in Article VI or (ii) any Loan Document shall
for any reason not be or shall cease to be in full force and effect or is
declared to be null and void, or any Loan Party takes any action for the purpose
of terminating, repudiating or rescinding any Loan Document or any of its
obligations thereunder;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Debt, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits the holder or holders
of any Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Debt that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Debt;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or a final order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed on appeal or shall not otherwise be appropriately contested
in good faith;

 

66



--------------------------------------------------------------------------------

(l) any ERISA Event shall occur that, in the opinion of the Required Lenders,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) other than at the request of an Affiliate of the Borrower party thereto (as
permitted thereunder), an event shall occur which (i) permits the investors in
respect of Off-Balance Sheet Liabilities of the Borrower or any of its
Restricted Subsidiaries in an amount, individually or in the aggregate, in
excess of $10,000,000, to require amortization or liquidation of such
Off-Balance Sheet Liabilities and (x) such event is not remedied within ten
(10) days after the occurrence thereof or (y) such investors shall require
amortization or liquidation of such Off-Balance Sheet Liabilities as a result of
such event, or (ii) results in the termination or reinvestment of collections or
proceeds of accounts or note receivables, as applicable, under the documents and
other agreements evidencing such Off-Balance Sheet Liabilities; or

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

67



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in

 

68



--------------------------------------------------------------------------------

consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their capacities as
Syndication Agent as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

69



--------------------------------------------------------------------------------

(i) if to the Borrower, to it at Edens and Winnetka Road, Northfield, Illinois
60093, Attention of Scott D. Beamer, Vice President and Chief Financial Officer
(Telecopy No. (847) 446-2843);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 7th Floor,
Chase Tower, Chicago, Illinois 60601, Attention of Sabana Johnson (Telecopy No.
(888) 292-9533); and (B) in the case of Borrowings denominated in Foreign
Currencies, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London
E14 5JP, Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207
777 2360);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, 7th Floor, Mail Code IL1-1650, Chicago, Illinois 60603-2003,
Attention of Debra Williams (Telecopy No. (312) 385-7098);

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, 7th Floor, Chase Tower, Chicago, Illinois 60601, Attention of Sabana
Johnson (Telecopy No. (888) 292-9533); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website, including an Electronic System, shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications

 

70



--------------------------------------------------------------------------------

given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System, except to the extent that such damages, losses or
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the

 

71



--------------------------------------------------------------------------------

rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby (except that any
amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not by
itself constitute a reduction in the rate of interest or fees for purposes of
this clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date) or (vi) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender; provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.22 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender). Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without

 

72



--------------------------------------------------------------------------------

limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it

 

73



--------------------------------------------------------------------------------

being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) unless such damages are determined by a court of
competent jurisdiction by final and nonappealable judgment to have arisen out of
the gross negligence or willful misconduct of such Person, or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

 

74



--------------------------------------------------------------------------------

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

75



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations set forth therein) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.19 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(d) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each

 

76



--------------------------------------------------------------------------------

Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed.pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of

 

77



--------------------------------------------------------------------------------

records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York (including, without limitation, Sections 5-1401 and
5-1402 of the New York General Obligations Law, but otherwise without regard to
conflicts of laws principles thereof).

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

78



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE

 

79



--------------------------------------------------------------------------------

PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and

 

80



--------------------------------------------------------------------------------

their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby

[Signature Pages Follow]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

STEPAN COMPANY, as Borrower By:  

 

Name:   Title:  

 

Signature Page to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, LC Issuer and Lender By:  

 

Name:   Title:  

 

Signature Page to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

Name:   Title:  

 

Signature Page to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

[OTHER LENDERS], as a Lender By:  

 

Name:   Title:  

 

Signature Page to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 37,500,000   

BANK OF AMERICA, N.A.

   $ 32,500,000   

HSBC BANK USA, N.A.

   $ 30,000,000   

THE NORTHERN TRUST COMPANY

   $ 25,000,000   

AGGREGATE COMMITMENT

   $ 125,000,000   



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

 

LC Number

  Borrower     Current Amount     Expiry Date     Beneficiary I-892803    
STEPAN CO        125,243.60        November 20, 2014      EMPRESA NACIONAL DE LA
COCA I-892806     STEPAN CO        125,243.60        November 19, 2014     
EMPRESA NACIONAL DE LA COCA S-630667     STEPAN CO        1,984,000.00       
November 30, 2014      LIBERTY MUTUAL INSURANCE COMPANY S-660568     STEPAN CO
       50,000.00        July 1, 2015      NATIONAL UNION FIRE INSURANCE S-862794
    STEPAN CO        692,928.00        November 30, 2014      U.S. ENVIRONMENTAL
PROTECTION



--------------------------------------------------------------------------------

SCHEDULE 3.08

SUBSIDIARIES AND OTHER INVESTMENTS

 

Investment In

  Owned By   Percent
Ownership   Restricted or
Unrestricted   Jurisdiction of
Organization Stepan Holdings, LLC   Company   100%   Restricted   United States
Stepan Canada Inc.   Stepan Holdings, LLC   100%   Restricted   Canada Stepan
Asia Pte. Ltd.   Stepan Canada Inc.   100%   Restricted   Singapore
Stepan Specialty Products, LLC*   Company   100%   Restricted   United States
Stepan Specialty Products B.V.   Stepan Specialty
Products, LLC   100%   Restricted   Netherlands Stepan Europe S.A.S.   Stepan
Canada Inc.   100%   Unrestricted   France Stepan Mexico, S.A. de C.V.   Company
  100%   Unrestricted   Mexico Stepan Quimica Ltda.   Stepan Canada Inc.


Company

  52%


48%

  Restricted   Brazil Stepan Colombia S.A.S.   Company


Stepan Canada Inc.

  95%


5%

  Unrestricted   Colombia Stepan UK Limited   Stepan Europe S.A.S.   100%  
Unrestricted   England and
Wales Stepan Deutschland GmbH   Stepan Europe S.A.S.   100%   Unrestricted  
Germany Stepan Polska Sp. z o.o.   Stepan Europe S.A.S.   100%   Unrestricted  
Poland Stepan Philippines, Inc.   Company   100%   Unrestricted   Philippines
Stepan Philippines Quaternaries,
Inc.   Stepan Philippines,
Inc.   100%   Unrestricted   Philippines Stepan India (Private) Limited  
Company


Stepan Asia Pte. Ltd.

  99%


1%

  Unrestricted   India Stepan Chemical (Nanjing) Co.,
Ltd.   Company   100%   Unrestricted   China Nanjing Stepan Jinling Chemical
LLC. (Joint Venture)   Company   80%   Unrestricted   China Stepan Chemical
(Shanghai)
Co., Ltd.   Stepan Asia Pte. Ltd.   100%   Unrestricted   China Stepan (Nanjing)
Chemical
R&D Co., Ltd.   Company   100%   Unrestricted   China Stepan International
Trading
(Shanghai) Co., Ltd.   Company   100%   Unrestricted   China Tiorco, LLC (Joint
Venture)   Company   50%   N/A   United States

*Subsidiary Guarantor as of the Effective Date.



--------------------------------------------------------------------------------

SCHEDULE 3.14

ENVIRONMENTAL MATTERS

[NONE]



--------------------------------------------------------------------------------

SCHEDULE 3.16

OWNERSHIP OF PROPERTIES

[NONE]



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING INDEBTEDNESS

Indebtedness of the Company and its Restricted Subsidiaries on May 31, 2014

 

Obligor   Creditor   Description of
Indebtedness
(including
interest rate)   Collateral
(if any)   Maturity   Outstanding
Principal
Amount
(000’s) Stepan Company   The Northwestern
Mutual Life
Insurance Company   6.86% Notes   None   2015   $5,713 Stepan Company   The
Northwestern
Mutual Life
Insurance Company
for its Group
Annuity   6.86% Notes   None   2015   $286 Stepan Company   Thrivent Financial
for Lutherans   6.86% Notes   None   2015   $857 Stepan Company   Protective
Life
Insurance Company   6.86% Notes   None   2015   $857 Stepan Company   Prudential
Investment
Management   6.86% Notes   None   2015   $857 Stepan Company   Alliance Capital
  5.69% Notes   None   2018   $14,286 Stepan Company   CIGNA   5.69% Notes  
None   2018   $14,286 Stepan Company   Prudential
Investment
Management   5.88% Notes   None   2022   $20,000 Stepan Company   AXA/Alliance
Capital   5.88% Notes   None   2022   $10,000 Stepan Company   CIGNA   5.88%
Notes   None   2022   $10,000 Stepan Company   Prudential
Investment
Management   4.86% Notes   None   2023   $22,500



--------------------------------------------------------------------------------

Obligor   Creditor   Description of
Indebtedness
(including
interest rate)   Collateral
(if any)   Maturity   Outstanding
Principal
Amount
(000’s) Stepan Company   New York Life
Insurance and
Annuity Corporation   4.86% Notes   None   2023   $10,600 Stepan Company   New
York Life
Insurance Company   4.86% Notes   None   2023   $9,400 Stepan Company   Mutual
of Omaha
Insurance Company   4.86% Notes   None   2023   $15,000 Stepan Company   RGA
Reinsurance
Company   4.86% Notes   None   2023   $7,500 Stepan Company   Babson Capital
Management LLC   3.86% Notes   None   2025   $40,000 Stepan Company   Delaware
Investment Advisors   3.86% Notes   None   2025   $25,000 Stepan Company   The
Guardian Life
Insurance Company
of America   3.86% Notes   None   2025   $18,000 Stepan Company   AXA Equitable
Life
Insurance
Company/Alliance
Bernstein   3.86% Notes   None   2025   $10,000 Stepan Company   Great-West Life
&
Annuity Insurance
Company   3.86% Notes   None   2025   $7,000



--------------------------------------------------------------------------------

SCHEDULE 6.15

RESTRICTIVE AGREEMENTS

[NONE]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:   

Stepan Company

   4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Amended and Restated Credit Agreement dated as of July 10, 2014 among Stepan
Company, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto 6.    Assigned
Interest:   

 

1  Select as applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

Aggregate Amount of
Commitment/Loans for all
Lenders

   Amount of
Commitment/
Loans Assigned      Percentage Assigned
of
Commitment/Loans2  

$    

   $                   % 

$    

   $                   % 

$    

   $                   % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
and Issuing Bank By:  

 

  Title: [Consented to:]3 STEPAN COMPANY By:  

 

  Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually

 

A-3



--------------------------------------------------------------------------------

executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

[Intentionally Omitted]

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of July 10, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Stepan
Company (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ]] [and] [participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[            ] with
respect thereto].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

Exhibit C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

STEPAN COMPANY By:  

 

Name:   Title:   Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name:   Title:  

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of July 10, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Stepan
Company (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[            ]] [and] [a commitment with respect to Incremental Term
Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it has
full power and authority, and has taken all action necessary, to execute and
deliver this Supplement and to consummate the transactions contemplated hereby
and by the Credit Agreement and to become a Lender under the Credit Agreement;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and (f) if it
is a Foreign Lender, attached to this Supplement is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the undersigned.

 

Exhibit D-1



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[             ]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:   Name:   Title:  

Accepted and agreed to as of the date first written above:

 

STEPAN COMPANY By:  

 

Name:   Title:   Acknowledged as of the date first written above: JPMORGAN CHASE
BANK, N.A.
as Administrative Agent By:  

 

Name:   Title:  

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

STEPAN COMPANY

AMENDED AND RESTATED REVOLVING CREDIT FACILITY

July 10, 2014

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1. Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Stepan Company, a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for itself and the other Lenders
(the “Administrative Agent”), evidencing a revolving credit facility to the
Borrower from the Lenders in an initial aggregate principal amount of
$125,000,000.

SCHEDULES

 

Schedule 2.01    —      Commitments Schedule 2.02    —      Mandatory Cost
Schedule 2.06    —      Existing Letters of Credit Schedule 3.08    —     
Subsidiaries Schedule 3.14    —      Environmental Matters Schedule 3.16    —
     Ownership of Properties Schedule 6.02    —      Existing Debt Schedule 6.15
   —      Restrictive Agreements

EXHIBITS

 

Exhibit A    —      Form of Assignment and Assumption Exhibit B    —     
[Intentionally Omitted] Exhibit C    —      Form of Increasing Lender Supplement
Exhibit D    —      Form of Augmenting Lender Supplement Exhibit E    —     
List of Closing Documents Exhibit F    —      Form of Subsidiary Guaranty
Exhibit G-1    —      Form of Borrowing Request Exhibit G-2    —      Form of
Interest Election Request Exhibit H    —      Form of Note Exhibit I-1    —     
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships) Exhibit
I-2    —      Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

 

1  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

Exhibit E-1



--------------------------------------------------------------------------------

Exhibit I-3    —      Form of U.S. Tax Certificate (Foreign Participants That
Are Partnerships) Exhibit I-4    —      Form of U.S. Tax Certificate (Foreign
Lenders That Are Partnerships) Exhibit J    —      Form of Compliance
Certificate

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3. Amended and Restated Guaranty executed by the initial Subsidiary Guarantor
(collectively with the Borrower, the “Loan Parties”) in favor of the
Administrative Agent.

B. CORPORATE DOCUMENTS

 

4. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, (iv) the
names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement, and (v) Good Standing Certificates for
each Loan Party from the Secretary of State of the jurisdiction of its
organization and such other jurisdictions as the Administrative Agent shall
reasonably request.

C. OPINIONS

 

5. Opinion of H. Edward Wynn, Vice President, General Counsel and Secretary of
the Borrower.

 

6. Opinion of Jones Day, special counsel to the Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

7. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) all of the representations
and warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is made
as of July 10, 2014 by and among the undersigned (the “Initial Guarantor”,
together with any Subsidiaries which become parties to this Guaranty by
executing a Supplement hereto in the form attached hereto as Annex I, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”) for the ratable benefit of the Holders of
Guaranteed Obligations (as defined below) under the Credit Agreement described
below.

WITNESSETH

WHEREAS, Stepan Company, a Delaware corporation (the “Borrower”), has entered
into that certain Amended and Restated Credit Agreement, dated as of July 10,
2014 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions from time to time parties thereto as lenders (the
“Lenders”), and the Administrative Agent, which Credit Agreement amends and
restates in its entirety the Existing Credit Agreement (as defined in the Credit
Agreement);

WHEREAS the Credit Agreement, among other things, re-evidences the Borrower’s
outstanding obligations under the Existing Credit Agreement and provides,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to or for the benefit of the
Borrower;

WHEREAS, the Initial Guarantor guaranteed the payment of the Borrower’s
obligations under the Existing Credit Agreement pursuant to the Guaranty dated
as of September 20, 2012 (the “Existing Guaranty”);

WHEREAS, the Initial Guarantor wishes to affirm its obligations under the terms
of the Existing Guaranty with respect to amounts owing by the Borrower under the
Credit Agreement and wishes to amend and restate the terms of the Existing
Guaranty;

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (consisting of certain
Restricted Subsidiaries of the Borrower and certain other Subsidiaries required
to execute this Guaranty pursuant to Section 5.10 of the Credit Agreement)
execute and deliver this Guaranty, whereby each of the Guarantors, without
limitation and with full recourse, shall guarantee the payment when due of all
of the “Guaranteed Obligations” (as defined below); and

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor and in order to induce the Lenders and the
Administrative

 

Exhibit F-1



--------------------------------------------------------------------------------

Agent to enter into the Credit Agreement and to continue to make extensions of
credit thereunder, each of the Guarantors is willing to guarantee the Guaranteed
Obligations;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.

SECTION 2. Representations, Warranties and Covenants. In order to induce the
Lenders to make and to continue to make the Loans and the other financial
accommodations to the Borrower under the Credit Agreement and to issue the
Letters of Credit described in the Credit Agreement, and to induce the
Administrative Agent to perform and to continue to perform its obligations under
the Credit Agreement, each of the Guarantors represents and warrants to each
Lender and the Administrative Agent as of the date of this Guaranty and
thereafter on each date a Borrowing or issuance, amendment, renewal or extension
of a Letter of Credit occurs that:

(A) It (i) is a corporation, partnership or limited liability company, or
partnership duly incorporated or organized, as the case may be, validly existing
and in good standing under the laws of its jurisdiction of incorporation,
organization or formation, (ii) is duly qualified to do business as a foreign
entity and is in good standing under the laws of each jurisdiction where the
business conducted by it makes such qualification necessary, and (iii) has all
requisite corporate, partnership or limited liability company power and
authority, as the case may be, to own, operate and encumber its Property and to
conduct its business in each jurisdiction in which its business is conducted,
except to the extent that the failure to have such authority could not
reasonably be expected to have a Material Adverse Effect.

(B) It has the requisite corporate, limited liability company or partnership, as
applicable, power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance of each of its obligations hereunder
have been duly authorized by proper corporate, limited liability or partnership
proceedings, including any required shareholder, member or partner approvals,
and this Guaranty constitutes a legal, valid and binding obligation of each
Guarantor, enforceable against such Guarantor, in accordance with its terms,
except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyances or transfers, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
and (iii) requirements of reasonableness, good faith and fair dealing.

(C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any law, rule, regulation, order, writ, judgment, injunction,
decree or award (including, without limitation, any environmental property
transfer laws or regulations) applicable to such Guarantor or any provisions of
any indenture, instrument or agreement to which such Guarantor is party or is
subject or which it or its Property is bound or affected, or require termination
of any such indenture, instrument or agreement, (iii) result in or require the
creation or imposition of any Lien whatsoever upon any of the property or assets
of such Guarantor, other than Liens permitted or created by the Loan Documents,
or (iv) require any approval of such

 

F-2



--------------------------------------------------------------------------------

Guarantor’s board of directors or shareholders, members, partners or unitholders
except such as have been obtained. The execution, delivery and performance by
the Guarantors of each of the Loan Documents to which such Guarantor is a party
do not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by any governmental authority, including
under any environmental property transfer act or environmental laws or
regulations, except filings, consents or notices which have been made.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrower to,
fully comply with those covenants and agreements of the Borrower applicable to
such Guarantor set forth in the Credit Agreement.

SECTION 3. Reaffirmations and Guaranty. The Initial Guarantor affirms its
obligations under, and the terms and conditions of, the Existing Guaranty and
agrees that such obligations remain in full force and effect and are hereby
ratified, reaffirmed and confirmed. The Initial Guarantor acknowledges and
agrees with the Administrative Agent that the Existing Guaranty is amended,
restated, and superseded in its entirety pursuant to the terms hereof.
Furthermore, each of the Guarantors hereby irrevocably and unconditionally
guarantees, jointly and severally with the other Guarantors, as a primary
obligor and not merely as a surety, to each of the below-defined Holders of
Guaranteed Obligations and its successors, transfers and assigns, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) any obligations of the Borrower to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all obligations of the
Borrower owing to any Lender or any affiliate of any Lender under any Swap
Agreement or Banking Services Agreement, (iv) all other amounts payable by the
Borrower or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents
(including, without limitation, attorneys’ fees and expenses) and (v) the
punctual and faithful performance, keeping, observance, and fulfillment by the
Borrower of all of the agreements, conditions, covenants, and obligations of the
Borrower contained in the Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations” and the holders from time to time
of the Guaranteed Obligations being referred to collectively as the “Holders of
Guaranteed Obligations”); provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor. Upon (x) the failure by the Borrower or any of its Affiliates, as
applicable, to pay punctually any such amount or perform such obligation, and
(y) such failure continuing beyond any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
relevant Loan Document, as the case may be. Each of the Guarantors hereby agrees
that this Guaranty is an absolute, irrevocable, unconditional, present and
continuing guaranty of payment and is not a guaranty of collection, and is no
way conditioned upon any attempt to collect from the Borrower, any other
Subsidiary Guarantor or any other Affiliate of the Borrower or any other action,
occurrence or circumstance whatsoever.

Notwithstanding any stay, injunction or other prohibition preventing such action
against the Borrower, if for any reason whatsoever the Borrower shall fail or be
unable duly, punctually and fully to perform or pay any Guaranteed Obligation as
and when the same shall become due and payable or to perform or comply with any
other Guaranteed Obligation, whether or not such failure or inability shall
constitute an Event of Default, each Guarantor will forthwith pay or cause to be
paid such amounts to the Administrative Agent for application on any of the
Guaranteed Obligations, in lawful money of the

 

F-3



--------------------------------------------------------------------------------

United States of America, at the place specified in the Credit Agreement, or
perform or comply with such Guaranteed Obligations or cause such Guaranteed
Obligations to be performed or complied with, together with interest (in the
amounts and to the extent required under the Credit Agreement) on any amount due
and owing.

SECTION 4. Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(B) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

(C) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D) any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any obligation of the Borrower or any other guarantor of
any of the Guaranteed Obligations;

(E) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

 

F-4



--------------------------------------------------------------------------------

(G) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (or any successor statute,
the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code or any other applicable federal, state, provincial, municipal,
local or foreign law relating to such matters;

(I) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

(J) the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Holders of
Guaranteed Obligations or the Administrative Agent for repayment of all or any
part of the Guaranteed Obligations;

(K) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(L) any other act or omission to act or delay of any kind by the Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder or
otherwise reduce, release, prejudice or extinguish its liability under this
Guaranty, except as provided in Section 5.

SECTION 5. Continuing Guarantee; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances.

(A) Each of the Guarantors’ obligations hereunder shall constitute a continuing
and irrevocable guarantee of all Guaranteed Obligations now or hereafter
existing and shall remain in full force and effect and shall not be discharged
until all Guaranteed Obligations and all other independent payment obligations
of such Guarantor under this Guaranty shall have been paid in full in cash and
the Commitments and all Letters of Credit issued under the Credit Agreement
shall have terminated or expired or, in the case of all Letters of Credit, are
fully collateralized on terms reasonably acceptable to the Administrative Agent.
If at any time any payment of the principal of or interest on any Loan, any
Reimbursement Obligation or any other amount payable by the Borrower or any
other party under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise (including pursuant to any settlement entered into by a Holder of
Guaranteed Obligations in its discretion), each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. The parties hereto acknowledge
and agree that each of the Guaranteed Obligations shall be due and payable in
the same currency as such Guaranteed Obligation is denominated, but if currency
control or exchange regulations are imposed in the country which issues such
currency with the result that such currency (the

 

F-5



--------------------------------------------------------------------------------

“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

(B) A Guarantor shall automatically be released from its obligations hereunder
in the event that all of the capital stock of such Guarantor shall be sold,
transferred or otherwise disposed of, or the assets of such Guarantor shall be
sold, transferred or otherwise disposed of substantially in their entirety, in
each case to a Person that is not the Borrower or an Affiliate of the Borrower
in accordance with the terms of the Credit Agreement.

(C) In connection with any termination or release pursuant to paragraph (A) or
(B) of this Section 5 the Administrative Agent shall execute and deliver to any
Guarantor, as the case may be, at such Guarantor’s expense, all documents that
such Guarantor shall reasonably request to evidence such termination or release.
Any execution and delivery of documents pursuant to this Section 5 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 6. General Waivers; Additional Waivers.

(A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein or under the other Loan Documents, as well as any
requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

(B) Additional Waivers. Notwithstanding anything herein to the contrary, each of
the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

(i) any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

(ii) (a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed

 

F-6



--------------------------------------------------------------------------------

Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

(iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
the Bankruptcy Code, to limit the amount of, or any collateral securing, its
claim against the Guarantors.

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
contingent indemnity obligations), the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations, (ii) waive any right to
enforce any remedy which the Holders of Guaranteed Obligations or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and (iii) waive any benefit of, and any right to participate
in, any security or collateral given to the Holders of Guaranteed Obligations
and the Administrative Agent to secure the payment or performance of all or any
part of the Guaranteed Obligations or any other liability of the Borrower to the
Holders of Guaranteed Obligations. Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (a) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnity obligations) and (b) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in

 

F-7



--------------------------------------------------------------------------------

full in cash. Each Guarantor acknowledges and agrees that this subordination is
intended to benefit the Administrative Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Guaranteed Obligations and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 7(A).

(B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that any
and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrower
and the Holders of Guaranteed Obligations have been terminated, no Guarantor
will assign or transfer to any Person

 

F-8



--------------------------------------------------------------------------------

(other than the Administrative Agent) any claim any such Guarantor has or may
have against any Obligor.

SECTION 8. Contribution with Respect to Guaranteed Obligations.

(A) To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination or expiry of all Commitments and Letters of Credit (or in the case
of all Letters of Credit, full collateralization) on terms reasonably acceptable
to the Administrative Agent, and termination of the Credit Agreement, the Swap
Agreements and the Banking Services Agreements, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(B) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E) The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination or expiry of all
Commitments and Letters of Credit (or in the case of all Letters of Credit, full
collateralization) on terms reasonably acceptable to the Administrative Agent,
and termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements.

(F) In determining the Allocable Amount of any Guarantor, it is the intention of
the parties hereto that any rights of subrogation or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

SECTION 9. Limitation of Guaranty. Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any,

 

F-9



--------------------------------------------------------------------------------

required so that its obligations hereunder shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. In determining the limitations, if any, on the amount of any
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

SECTION 10. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Credit Agreement, any Swap Agreement,
any Banking Services Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or any of its
Affiliates, all such amounts otherwise subject to acceleration under the terms
of the Credit Agreement, any Swap Agreement, any Banking Services Agreement or
any other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article IX of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Borrower at the address of the
Borrower set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Administrative Agent in accordance with the provisions of such Article IX.

SECTION 12. No Waivers. No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

SECTION 13. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors, transfers and permitted assigns; provided, that no
Guarantor shall have any right to assign its rights or obligations hereunder
without the consent of all of the Lenders, and any such assignment in violation
of this Section 13 shall be null and void; and in the event of an assignment of
any amounts payable under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement or the other Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

SECTION 14. Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.

SECTION 15. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

 

F-10



--------------------------------------------------------------------------------

(A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OTHER HOLDER OF GUARANTEED
OBLIGATIONS TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OTHER HOLDER OF GUARANTEED
OBLIGATIONS OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY OTHER HOLDER OF GUARANTEED OBLIGATIONS INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN.

(B) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY IN SUCH ACTION.

(C) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(D) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 11 of this Guaranty, and each of the
Guarantors hereby appoints the Borrower as its agent for service of process.
Nothing in this Guaranty or any other Loan Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.

SECTION 17. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

 

F-11



--------------------------------------------------------------------------------

SECTION 18. Taxes, Expenses of Enforcement, etc.

(A) Taxes.

(i) Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. If such Taxes are Indemnified Taxes, then the
amount payable by the Guarantor shall be increased as necessary so that, net of
such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding of Indemnified Taxes been made.

(ii) In addition, such Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(iii) As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv) The Guarantors shall jointly and severally indemnify each Recipient for any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including amounts payable under this Section 18(A)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 18(A) shall be
paid within ten (10) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

(v) By accepting the benefits hereof, each Recipient agrees that it will comply
with Section 2.17(e) and (f) of the Credit Agreement.

(B) Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
costs and out-of-pocket expenses (including reasonable attorneys’ fees) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty.

SECTION 19. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) and its
Affiliates may, without notice to any Guarantor and regardless of the acceptance
of any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Guaranteed Obligations or the Administrative Agent to any
Guarantor, and (ii) any moneys, credits or other property

 

F-12



--------------------------------------------------------------------------------

belonging to any Guarantor, at any time held by or coming into the possession of
such Holder of Guaranteed Obligations (including the Administrative Agent) or
any of their respective affiliates.

SECTION 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Administrative Agent) shall have any duty to advise
such Guarantor of information known to any of them regarding such condition or
any such circumstances. In the event any Holder of Guaranteed Obligations
(including the Administrative Agent), in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Holder of Guaranteed Obligations (including the Administrative Agent) shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Holder of
Guaranteed Obligations (including the Administrative Agent), pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

SECTION 21. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 22. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

SECTION 23. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative

 

F-13



--------------------------------------------------------------------------------

Agent), as the case may be, in the specified currency, each Guarantor agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds
(a) the sum originally due to any Holder of Guaranteed Obligations (including
the Administrative Agent), as the case may be, in the specified currency and
(b) amounts shared with other Holders of Guaranteed Obligations as a result of
allocations of such excess as a disproportionate payment to such other Holder of
Guaranteed Obligations under Section 2.18 of the Credit Agreement, such Holder
of Guaranteed Obligations (including the Administrative Agent), as the case may
be, agrees, by accepting the benefits hereof, to remit such excess to such
Guarantor.

SECTION 25. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 25 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 25 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 25 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents. Each Qualified ECP Guarantor intends that this Section 25
constitute, and this Section 25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

SECTION 26. Counterparts. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Remainder of Page Intentionally Blank.

 

F-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

STEPAN SPECIALTY PRODUCTS, LLC, as a Guarantor By:  

 

Name:   Title:  

 

F-15



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

F-16



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Amended and Restated Guaranty (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of July 10, 2014, made by each of [NAMES OF INITIAL
GUARANTOR] (together with any additional Subsidiaries which become parties to
the Guaranty by executing a Supplement thereto substantially similar in form and
substance hereto, the “Guarantors”), in favor of the Administrative Agent, for
the ratable benefit of the Holders of Guaranteed Obligations, under the Credit
Agreement. Each capitalized term used herein and not defined herein shall have
the meaning given to it in the Guaranty. By its execution below, the
undersigned, [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.

IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this      day of             ,         .

 

[NAME OF NEW GUARANTOR] By:  

 

Title:  

 

 

F-17



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Sabana Johnson

Facsimile: 888-292-9533]1

 

  Re: Stepan Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 10, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Stepan
Company (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

Aggregate principal amount of Borrowing:2             

Date of Borrowing (which shall be a Business Day):             

Type of Borrowing (ABR or Eurocurrency):             

Interest Period and the last day thereof (if a Eurocurrency Borrowing):3
            

Agreed Currency:             

Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:             

[Signature Page Follows]

 

1  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Not less than applicable amounts specified in Section 2.02(c).

3  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit G-1-1



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours, STEPAN COMPANY,
as the Borrower By:  

 

Name:   Title:  

 

1  To be included only for Borrowings on the Effective Date.

 

G-1-2



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn, 7th Floor

Chicago, Illinois 60603

Attention: Sabana Johnson

Facsimile: 888-292-9533]1

 

  Re: Stepan Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 10, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Stepan
Company (the “Borrower”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to convert an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such conversion requested hereby:

 

1. List date, Type, principal amount, Agreed Currency and Interest Period (if
applicable) of existing Borrowing:             

 

2. Aggregate principal amount of resulting Borrowing:             

 

3. Effective date of interest election (which shall be a Business Day):
            

 

4. Type of Borrowing (ABR or Eurocurrency):             

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
            

 

6. Agreed Currency:             

[Signature Page Follows]

 

1  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit G-2-1



--------------------------------------------------------------------------------

Very truly yours,

STEPAN COMPANY,

as Borrower

By:  

 

Name:   Title:  

 

G-2-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTE

[             ], 2014

FOR VALUE RECEIVED, the undersigned, Stepan Company, a Delaware Corporation (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF LENDER] (the
“Lender”) the aggregate unpaid Dollar Amount of all Loans made by the Lender to
the Borrower pursuant to the “Credit Agreement” (as defined below) on the
Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
are as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Amended and Restated Credit Agreement dated as of July 10, 2014
by and among the Borrower, the financial institutions from time to time parties
thereto as Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). The Credit Agreement, among other things,
(i) provides for the making of Loans by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Dollar
Amount of such Lender’s Revolving Commitment, the indebtedness of the Borrower
resulting from each such Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

Exhibit H-1



--------------------------------------------------------------------------------

STEPAN COMPANY By:  

 

Name:   Title:  

 

H-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan    Type of
Loan Currency    Interest
Period/Rate    Amount of
Principal
Paid or
Prepaid    Unpaid
Principal
Balance    Notation
Made By                                                                        
                 

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 10, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Stepan Company (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Exhibit I-1



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 10, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Stepan Company (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or successor form). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Exhibit I-2



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 10, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Stepan Company (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Exhibit I-3



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 10, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Stepan Company (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                  , 20[    ]

 

Exhibit I-4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

 

To: The Administrative Agent and the

Lenders parties to the Credit Agreement

Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of July 10, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Stepan Company (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

  1. I am the duly elected              of the Borrower;

 

  2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Restricted Subsidiaries during the
accounting period covered by the financial statements delivered to the Lenders
pursuant to Section 5.01[(a)] [(b)] in connection herewith [for quarterly
financial statements add: and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Restricted Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes]; in addition to the aforementioned
financial statements, the Borrower has delivered to the Lenders the financial
statements of any Unrestricted Subsidiary required by the penultimate sentence
of Section 5.01.

 

  3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence or continuance of any
condition or event which constitutes a Default as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Credit Agreement;

 

  4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Sections 6.01, 6.02, 6.04, 6.06, 6.08
and 6.12 of the Credit Agreement (which, in the case of the Leverage Ratio,
shall also determine whether any adjustments are required to be made to the
Applicable Rate) all of which data and computations are true, complete and
correct;

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 



--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in the
Schedules hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this      day of             ,         .

 

STEPAN COMPANY., as the Borrower By:  

 

  Name:  

 

  Title:  

 

 

H-2



--------------------------------------------------------------------------------

SCHEDULE I

Financial Covenant Calculations

Compliance as of [            ,         ] with Sections 6.01, 6.02, 6.04, 6.06,
6.08 and 6.12 of the Credit Agreement

Detail attached.

 

H-3